

Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



$235,000,000


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
CONMED CORPORATION,
as Parent Borrower,
 
The Foreign Subsidiary Borrowers From Time to Time Parties Hereto,
 
The Several Lenders from Time to Time Parties Hereto,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of April 13, 2006
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES INC., as Lead Arranger and Bookrunner
 


--------------------------------------------------------------------------------




Table of Contents

 

 
Page
   
ARTICLE I. DEFINITIONS
1
     
SECTION 1.1   Defined Terms
1
       
SECTION 1.2   Other Definitional Provisions
24
       
SECTION 1.3   Exchange Rates
25
     
ARTICLE II. AMOUNT AND TERMS OF COMMITMENTS
25
     
SECTION 2.1   Term Loan Commitments
25
       
SECTION 2.2   Procedure for Term Loan Borrowing
26
       
SECTION 2.3   Repayment of Term Loans
26
       
SECTION 2.4   Revolving Credit Commitments
27
       
SECTION 2.5   Procedure for Revolving Credit Borrowing
28
       
SECTION 2.6   Swingline Commitment
29
       
SECTION 2.7   Procedure for Swingline Borrowing; Refunding of Swingline Loans
29
       
SECTION 2.8   Repayment of Loans
31
       
SECTION 2.9   Commitment Fees, etc.
31
       
SECTION 2.10   Termination or Reduction of Revolving Credit Commitments
31
       
SECTION 2.11   Optional Prepayments
32
       
SECTION 2.12   Mandatory Prepayments and Commitment Reductions
32
       
SECTION 2.13   Conversion and Continuation Options
33
       
SECTION 2.14   Limitations on Eurocurrency Tranches
34
       
SECTION 2.15   Interest Rates and Payment Dates
34
       
SECTION 2.16   Computation of Interest and Fees
34
       
SECTION 2.17   Inability to Determine Interest Rate
35
       
SECTION 2.18   Pro Rata Treatment and Payments
35
       
SECTION 2.19   Requirements of Law
36



 

-i-

--------------------------------------------------------------------------------


 
 

   
Page
       
SECTION 2.20   Taxes
37
       
SECTION 2.21   Indemnity
39
       
SECTION 2.22   Illegality
39
       
SECTION 2.23   Change of Lending Office
39
       
SECTION 2.24   Replacement of Lenders under Certain Circumstances
39
       
SECTION 2.25   Foreign Subsidiary Borrowers
40
       
SECTION 2.26   Parent Borrower as Agent for Foreign Subsidiary Borrowers
41
     
ARTICLE III. LETTERS OF CREDIT
41
     
SECTION 3.1   L/C Commitment
41
       
SECTION 3.2   Procedure for Issuance of Letter of Credit
42
       
SECTION 3.3   Commissions, Fees and Other Charges
42
       
SECTION 3.4   L/C Participations
42
       
SECTION 3.5   Reimbursement Obligation of the Borrowers
43
       
SECTION 3.6   Obligations Absolute
43
       
SECTION 3.7   Letter of Credit Payments
44
       
SECTION 3.8   Applications
44
       
SECTION 3.9   Transitional Provisions
44
   
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
44
     
SECTION 4.1   Financial Condition
44
       
SECTION 4.2   No Change
44
       
SECTION 4.3   Corporate Existence; Compliance with Law
44
       
SECTION 4.4   Corporate Power; Authorization; Enforceable Obligations
45
       
SECTION 4.5   No Legal Bar
45
       
SECTION 4.6   No Material Litigation
45
       
SECTION 4.7   No Default
45
       
SECTION 4.8   Ownership of Property; Liens
45
     



 

-ii-

--------------------------------------------------------------------------------






   
Page
       
SECTION 4.9   Intellectual Property
46
       
SECTION 4.10   Taxes
46
       
SECTION 4.11   Federal Regulations
46
       
SECTION 4.12   Labor Matters
46
       
SECTION 4.13   ERISA
46
       
SECTION 4.14   Investment Company Act; Other Regulations
47
       
SECTION 4.15   Subsidiaries
47
       
SECTION 4.16   Use of Proceeds
47
       
SECTION 4.17   Environmental Matters
47
       
SECTION 4.18   Accuracy of Information, etc.
48
       
SECTION 4.19   Security Documents
48
       
SECTION 4.20   Solvency
49
     
ARTICLE V. CONDITIONS PRECEDENT
49
     
SECTION 5.1   Conditions to the Effectiveness of this Agreement
49
       
SECTION 5.2   Conditions to Each Extension of Credit
49
       
SECTION 5.3   Conditions to Initial Loan to Each Foreign Subsidiary Borrower
50
     
ARTICLE VI. AFFIRMATIVE COVENANTS
51
     
SECTION 6.1   Financial Statements
51
       
SECTION 6.2   Certificates; Other Information
52
       
SECTION 6.3   Payment of Obligations
53
       
SECTION 6.4   Conduct of Business and Maintenance of Existence, etc.
53
       
SECTION 6.5   Maintenance of Property; Insurance
53
       
SECTION 6.6   Inspection of Property; Books and Records; Discussions
54
       
SECTION 6.7   Notices
54
       
SECTION 6.8   Environmental Laws
54
       
SECTION 6.9   Additional Collateral, etc.
55



 

-iii-

--------------------------------------------------------------------------------






   
Page
       
SECTION 6.10   Additional Covenants Relating to Collateral
56
       
SECTION 6.11   Interest Rate Protection
57
     
ARTICLE VII. NEGATIVE COVENANTS
57
     
SECTION 7.1   Financial Condition Covenants
57
       
SECTION 7.2   Limitation on Indebtedness
58
       
SECTION 7.3   Limitation on Liens
59
       
SECTION 7.4   Limitation on Fundamental Changes
61
       
SECTION 7.5   Limitation on Sale of Assets
61
       
SECTION 7.6   Limitation on Dividends
62
       
SECTION 7.7   Limitation on Capital Expenditures
63
       
SECTION 7.8   Limitation on Investments, Loans and Advances
63
       
SECTION 7.9   Limitation on Optional Payments and Modifications of Debt
Instruments, etc.
64
     
SECTION 7.10   Limitation on Transactions with Affiliates
65
     
SECTION 7.11   Limitation on Sales and Leasebacks
65
       
SECTION 7.12   Limitation on Changes in Fiscal Periods
65
       
SECTION 7.13   Limitation on Negative Pledge Clauses
65
       
SECTION 7.14   Limitation on Restrictions on Subsidiary Distributions
65
       
SECTION 7.15   Limitation on Lines of Business
65
     
ARTICLE VIII. EVENTS OF DEFAULT
66
   
ARTICLE IX. THE ADMINISTRATIVE AGENT
68
     
SECTION 9.1   Appointment
68
       
SECTION 9.2   Delegation of Duties
69
       
SECTION 9.3   Exculpatory Provisions
69
       
SECTION 9.4   Reliance by Administrative Agent
69
       
SECTION 9.5   Notice of Default
69
       
SECTION 9.6   Non-Reliance on Administrative Agent and Other Lenders
70
     



 

-iv-

--------------------------------------------------------------------------------






   
Page
       
SECTION 9.7   Indemnification
70
       
SECTION 9.8   Administrative Agent in Its Individual Capacity
70
       
SECTION 9.9   Successor Administrative Agents
71
       
SECTION 9.10   Authorization to Release Liens
71
     
ARTICLE X. MISCELLANEOUS
71
     
SECTION 10.1   Amendments and Waivers
71
       
SECTION 10.2   Notices
72
       
SECTION 10.3   No Waiver; Cumulative Remedies
73
       
SECTION 10.4   Survival of Representations and Warranties
74
       
SECTION 10.5   Payment of Expenses
74
       
SECTION 10.6   Successors and Assigns; Participations and Assignments
74
       
SECTION 10.7   Adjustments; Set-off
77
       
SECTION 10.8   Counterparts
78
       
SECTION 10.9   Severability
78
       
SECTION 10.10   Integration
78
       
SECTION 10.11   GOVERNING LAW
78
       
SECTION 10.12   Submission To Jurisdiction; Waivers
78
        
SECTION 10.13   Acknowledgements
79
       
SECTION 10.14   WAIVERS OF JURY TRIAL
79
       
SECTION 10.15   USA Patriot Act
79
       
SECTION 10.16   Confidentiality
79
       
SECTION 10.17   Releases
80
       
SECTION 10.18   Delivery of Addenda
80
     





 

-v-

--------------------------------------------------------------------------------




SCHEDULES:
     
1.1A
Commitments; Lending Offices and Addresses
4.1
Disposition of Assets
4.1(b)
Guarantee Obligations of CONMED
4.4
Consents, Authorizations, Filings and Notices
4.6
Litigation
4.9
Intellectual Property
4.15
Subsidiaries
4.19
UCC Filing Jurisdictions
7.2(e)
Existing Indebtedness
7.3(f)
Existing Liens
   
EXHIBITS:
     
A-1
Form of Guarantee and Collateral Agreement
A-2
Form of First Amendment to Guarantee and Collateral Agreement
A-3
Form of Second Amendment to Guarantee and Collateral Agreement
B
Form of Compliance Certificate
C
Form of Closing Certificate
D
Form of Assignment and Assumption
E-1
Form of Legal Opinion of Sullivan & Cromwell LLP
E-2
Form of Legal Opinion of General Counsel
F
Form of Exemption Certificate
G
Form of Increased Facility Activation Notice
H
Form of New Lender Supplement
I
Form of Foreign Subsidiary Borrower Joinder Agreement



 

-vi-

--------------------------------------------------------------------------------


1


AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of April 13,
2006, among CONMED CORPORATION, a New York corporation (the “Parent Borrower”),
the Foreign Subsidiary Borrowers (as hereinafter defined) from time to time
parties to this Agreement, the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent.
 
The Parent Borrower, certain Lenders parties hereto and the Administrative Agent
are parties to an Amended and Restated Credit Agreement dated as of June 30,
2003 (as amended and in effect immediately before giving effect to the amendment
and restatement contemplated hereby, the “Previous Credit Agreement”), providing
for “Revolving Credit Loans” and “Tranche B Term Loans”.
 
The Parent Borrower has requested that the Previous Credit Agreement be amended
and restated in its entirety to read as provided herein. Accordingly, effective
as of the Closing Date (as defined below), the Previous Credit Agreement shall
be amended and restated in its entirety to read as follows:
 
ARTICLE I.DEFINITIONS
 
SECTION 1.1   Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
Alternate Base Rate.
 
“Acknowledgement and Consent”: the collective reference to each Acknowledgment
and Consent in the form attached to the Guarantee and Collateral Agreement
delivered pursuant to the Loan Documents.
 
“Adjustment Date”: as defined in the Pricing Grid.
 
“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its branches
and affiliates, as the administrative agent for the Lenders under this Agreement
and the other Loan Documents, together with any of its permitted successors.
 
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage”: with respect to any Lender, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure to the Aggregate
Exposure of all Lenders.
 

Back to Table of Contents

--------------------------------------------------------------------------------

2

“Agreement”: as defined in the preamble hereto.
 
“Alternate Base Rate”: for any day, a rate per annum equal to the greater of (a)
the Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%. For purposes hereof, “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by the Administrative Agent in connection with extensions of credit to
debtors). Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
 
“Applicable Margin”: for ABR Loans, 0.75% per annum and for Eurocurrency Loans,
1.75% per annum provided, that on and after the first Adjustment Date occurring
after the Closing Date, the Applicable Margin with respect to each Type of Loan
shall be determined pursuant to the Pricing Grid.
 
“Application”: an application, in such form as the Issuing Lender may reasonably
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
 
“Approved Fund”: as defined in Section 10.6(b)(ii).
 
“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (g), (h), (i), (j), (k) or (l) of Section 7.5) which yields net proceeds to
the Parent Borrower or any of its Subsidiaries (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $5,000,000.
 
“Assignee”: as defined in Section 10.6(b)(i).
 
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
 
“Available Excess Cash Flow”: any amount of Excess Cash Flow which remains
available after application of the required percentage of such Excess Cash Flow
to prepayment of the Term Loans in accordance with Section 2.12(c), if required
thereunder, minus (w) amounts of Excess Cash Flow that have been used to make
Restricted Payments in accordance with Section 7.6, (x) amounts of Excess Cash
Flow that have been used to make investments in accordance with Section 7.8(i),
(y) amounts of Excess Cash Flow that have been used to make Permitted Business
Acquisitions in accordance with Section 7.8(k) and (z) amounts of Excess Cash
Flow that have been applied to the payment, prepayment, repurchase or redemption
of Permitted Subordinated Indebtedness in accordance with Section 7.9(a) (for
the avoidance of doubt, excluding the Convertible Senior Subordinated
Debentures).
 
“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) such Lender’s Revolving Extensions of
Credit then outstanding; provided, that in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 2.9(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.
 

Back to Table of Contents

--------------------------------------------------------------------------------

3

“Benefitted Lender”: as defined in Section 10.7(a).
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.
 
“Borrowing Date”: any Business Day specified by the Parent Borrower (on its own
behalf or on behalf of a Foreign Subsidiary Borrower) as a date on which such
Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”: as defined in Section 4.17(b).
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans, such day is
also a day for trading in London by and between banks in deposits in the
relevant currency and (b) where such term is used in connection with a
Eurocurrency Loan denominated in euros, references to “Business Day” shall be
deemed to be references to any Target Operating Day on which banks are open for
general banking business in the relevant Funding Office.
 
“Calculation Date”: the third Business Day prior to the last Business Day of
each calendar quarter; provided that, each date that is on or about the date of
any borrowing request or rollover request with respect to any Revolving Loans
denominated in an Optional Currency shall also be a “Calculation Date” with
respect to such Optional Currency.
 
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurocurrency time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any
 

Back to Table of Contents

--------------------------------------------------------------------------------

4

Lender or by any commercial bank organized under the laws of the United States
or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by Standard &
Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc.
(“Moody’s”), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) shares of money market mutual
or similar funds which invest exclusively in assets satisfying the requirements
of clauses (a) through (f) of this definition; or (h) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.
 
“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.
 
“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is April 13, 2006.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
 
“Commitment”: as to any Lender, the sum of the Tranche B Term Loan Commitment,
any Incremental Term Loan Commitment and the Revolving Credit Commitment of such
Lender.
 
“Commitment Fee Rate”: the rate per annum set forth under the relevant column
heading in the Pricing Grid.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414 of the Code.
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated March 2006 and furnished to the Lenders and identified as such by the
Parent Borrower.
 
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total
 

Back to Table of Contents

--------------------------------------------------------------------------------

5

current assets” (or any like caption) on a consolidated balance sheet of the
Parent Borrower and its Subsidiaries at such date.
 
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Parent Borrower and its Subsidiaries and (b)
without duplication of clause (a) above, all Indebtedness consisting of
Revolving Credit Loans or Swingline Loans to the extent otherwise included
therein.
 
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business)
and (f) any other non-cash charges (including but not limited to expenses
relating to stock options), and minus, to the extent included in the statement
of such Consolidated Net Income for such period, the sum of (a) interest income,
(b) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis.
 
“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period less the aggregate amount actually paid by
the Parent Borrower and its Subsidiaries in cash during such period on account
of Capital Expenditures to (b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period and (b) scheduled payments
made during such period on account of principal of Funded Debt of the Parent
Borrower or any of its Subsidiaries (including scheduled principal payments in
respect of the Term Loans, except as provided below, but excluding (i) principal
payments in respect of the Revolving Credit Loans or Swingline Loans, (ii)
principal payments in respect of the Tranche B Term Loans, (iii) principal
payments made to refinance the outstanding loans under the Previous Credit
Agreement in connection with the amendment and restatement as set forth in this
Agreement and (iv) principal payments in respect of the Receivables Transfer
Program). For the avoidance of doubt, “Consolidated Fixed Charges” shall not
include any payments made on account of principal of Funded Debt of the Parent
Borrower and its Subsidiaries as a result of a mandatory prepayment thereof.
 
“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Parent Borrower and its Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs (or
gains) under Swap Agreements to the extent such net costs (or gains) are
allocable to such periods in accordance with GAAP).
 

Back to Table of Contents

--------------------------------------------------------------------------------

6

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) (x) Consolidated Total Debt plus
(y) to the extent not otherwise included therein, the aggregate outstanding
attributed principal amount under any Receivables Transfer Program incurred in
accordance with Section 7.2(l) (without regard to whether or not such amount is
incurred by or attributed to a Loan Party or whether or not it is reflected in
the consolidated balance sheet of the Parent Borrower and its Subsidiaries), on
such day to (b) Consolidated EBITDA for such period; provided that for purposes
of calculating Consolidated EBITDA of the Parent Borrower and its Subsidiaries
for any period, (i) if during such period the Parent Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto (assuming the
consummation of each such Material Acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred on the first day of such
period), and if any such Material Acquisition was of a Person, if the
consolidated balance sheet of such acquired Person and its consolidated
Subsidiaries as at the end of the period preceding the acquisition of such
Person and the related consolidated statements of income and stockholders’
equity and of cash flows for the period in respect of which Consolidated EBITDA
is to be calculated (1) have been previously provided to the Administrative
Agent and the Lenders and (2) either (A) have been reported on without a
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing or (B) have been found
acceptable by the Administrative Agent, and (ii) if during such period the
Parent Borrower or any Subsidiary shall have made a Material Disposition,
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the Property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period (and, if any amount of cash from the proceeds of such Material
Disposition remains after deducting from such proceeds the aggregate amount of
all outstanding Revolving Credit Loans and the amount of such proceeds
reinvested by the Parent Borrower and its Subsidiaries, such remaining amount
shall be deducted from the amount of Consolidated Total Debt for such period).
 
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Parent Borrower or is merged into or consolidated with the Parent Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Parent Borrower) in which the Parent Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Parent Borrower or such Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary of the Parent Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is prohibited
by the terms of any Contractual Obligation (other than under any Loan Document)
or Requirement of Law applicable to such Subsidiary.
 
“Consolidated Senior Debt”: all Consolidated Total Debt, other than the
Convertible Senior Subordinated Debentures and any Permitted Subordinated
Indebtedness.
 
“Consolidated Senior Debt Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters, the ratio of (a) (x) Consolidated Senior Debt
plus (y) to the extent not otherwise included therein, the aggregate outstanding
attributed principal amount under any Receivables Transfer Program incurred in
accordance with Section 7.2(l) (without regard to whether or not such amount is
incurred by or attributed to a Loan Party or whether or not it is reflected in
the consolidated balance sheet of the Parent Borrower and its Subsidiaries), on
such
 

Back to Table of Contents

--------------------------------------------------------------------------------

7

day to (b) Consolidated EBITDA for such period; provided that, for purposes of
calculating Consolidated EBITDA of the Parent Borrower and its Subsidiaries for
any period, (i) if during such period the Parent Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto (assuming the
consummation of each such Material Acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred on the first day of such
period), and if any such Material Acquisition was of a Person, if the
consolidated balance sheet of such acquired Person and its consolidated
Subsidiaries as at the end of the period preceding the acquisition of such
Person and the related consolidated statements of income and stockholders’
equity and of cash flows for the period in respect of which Consolidated EBITDA
is to be calculated (1) have been previously provided to the Administrative
Agent and the Lenders and (2) either (A) have been reported on without a
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing or (B) have been found
acceptable by the Administrative Agent, and (ii) if during such period the
Parent Borrower or any Subsidiary shall have made a Material Disposition,
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the Property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period (and, if any amount of cash from the proceeds of such Material
Disposition remains after deducting from such proceeds the aggregate amount of
all outstanding Revolving Credit Loans and the amount of such proceeds
reinvested by the Parent Borrower and its Subsidiaries, such remaining amount
shall be deducted from the amount of Consolidated Senior Debt for such period).
 
“Consolidated Total Tangible Assets”: as of any date of determination thereof,
the aggregate consolidated book value of the assets of the Parent Borrower and
its Subsidiaries (other than patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, permits, goodwill and other similar intangible
assets properly classified as such in accordance with GAAP) after all
appropriate adjustments in accordance with GAAP (including, without limitation,
reserves for doubtful receivables, obsolescence, depreciation and amortization).
 
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Parent Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.
 
“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Continuing Directors”: the directors of the Parent Borrower on the Closing
Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Parent Borrower is
recommended by at least 66-2/3% of the then Continuing Directors.
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
 
“Convertible Senior Subordinated Debentures”: the Parent Borrower’s 2½%
Convertible Senior Subordinated Debentures due 2024.
 
“Convertible Senior Subordinated Debentures Indenture”: the Indenture entered
into in connection with the issuance of the Convertible Senior Subordinated
Debentures.
 

Back to Table of Contents

--------------------------------------------------------------------------------

8

“Default”: any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollar Equivalent”: at any time as to any amount denominated in an Optional
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Optional Currency on the most recent Calculation Date for such
Optional Currency.
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
“Domestic Subsidiary”: any Subsidiary of the Parent Borrower organized under the
laws of any jurisdiction within the United States; provided that, for purposes
of this Agreement, none of (i) CONMED Receivables Corporation, its successors
and permitted transferees, or any other single purpose corporation formed and
operating solely in connection with a Receivables Transfer Program permitted
under this Agreement, so long as the grant of a security interest in the Capital
Stock of such Subsidiary is prohibited under such Receivables Transfer Program,
(ii) GWH, Ltd., Largo Lakes - I Limited Partnership or their respective
successors and permitted transferees, so long as the Capital Stock and all of
the property of each such Subsidiary is held and is subject to a security
interest granted in connection with the acquisition of the Largo, Florida
facility or (iii) Largo Realty, LLC, so long as it holds only the property held
by it on the Closing Date, shall be deemed to be a Domestic Subsidiary or a
Foreign Subsidiary.
 
“EUR” and “euro”: means the single currency unit of the Participating Member
States.
 
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the protection of human health or the
environment, as now or may at any time hereafter be in effect.
 
“Equipment”: as defined in the Guarantee and Collateral Agreement.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in the relevant currency for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the relevant page of the Telerate screen as of 11:00 A.M., Local Time, on the
Quotation Day for such Interest Period. In the event that such rate does not
appear on the Telerate screen, the “Eurocurrency Base Rate” shall be determined
by reference to such other comparable publicly available service for displaying
eurocurrency rates as may be reasonably selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered deposits in the relevant currency at or about
11:00 A.M., Local Time, two Business Days prior to the beginning of such
Interest Period in the interbank eurocurrency market where its relevant
eurocurrency and foreign
 

Back to Table of Contents

--------------------------------------------------------------------------------

9

currency and exchange operations are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein.
 
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
 
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%); provided that, in the case of any Eurocurrency Loan denominated in
Sterling or euros, such rate shall be increased to provide for the customary
mandatory cost formula addition as determined by the Administrative Agent in
accordance with its normal practices:
 
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements

 
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility and the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow”: for any fiscal year of the Parent Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year
(but excluding any such decrease in connection with an increase in the size of
the Receivables Transfer Program), and (iv) the aggregate net amount of non-cash
loss on the Disposition of property by the Parent Borrower and its Subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
over (b) the sum, without duplication, of (i) the amount of all non-cash credits
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Parent Borrower and its Subsidiaries in cash during such
fiscal year on account of Capital Expenditures (excluding the principal amount
of Indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount),
(iii) the aggregate amount of all payments of Revolving Credit Loans and
Swingline Loans during such fiscal year to the extent accompanying permanent
reductions of the Revolving Credit Commitments and all prepayments of the Term
Loans during such fiscal year, (iv) the aggregate amount of all regularly
scheduled principal payments of
 

Back to Table of Contents

--------------------------------------------------------------------------------

10

Funded Debt (including the Term Loans) of the Parent Borrower and its
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) for purposes of Section 2.12(c) only,
the aggregate amount of Convertible Senior Subordinated Debentures repaid,
repurchased or redeemed during such fiscal year out of funds other than Term
Loans borrowed hereunder, (vi) increases in Consolidated Working Capital for
such fiscal year, (vii) the aggregate net amount of non-cash gain on the
Disposition of property by the Parent Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income and (viii)
the aggregate amount actually paid by the Parent Borrower and its Subsidiaries
in connection with a Permitted Business Acquisition to the extent not paid
through the incurrence of Indebtedness or issuance of Capital Stock.
 
“Excess Cash Flow Application Date”: as defined in Section 2.12(c).
 
“Excess Cash Flow Percentage”: the percentage determined in accordance with the
chart set forth below:
 
Consolidated Leverage Ratio
Excess Cash Flow Percentage
   
Less than 2.75
0%
2.75 to, but not including, 3.25
25%
3.25 or greater
50%

 
“Exchange Rate”: on any day, with respect to any Optional Currency, the rate at
which such Optional Currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., Local Time, on such day on the applicable Reuters
World Spot Page. In the event that any such rate does not appear on any Reuters
World Spot Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates reasonably
selected by the Administrative Agent in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent in
consultation with the Parent Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Optional Currency are then being conducted, at or about 11:00 A.M., Local Time,
on such day for the purchase of the applicable Optional Currency for delivery
three Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
 
“Excluded Foreign Subsidiaries”: any Foreign Subsidiary in respect of which
either (i) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Parent Borrower, result in adverse tax
consequences to the Parent Borrower.
 
“Existing Facility Letters of Credit”: as defined in Section 3.9.
 
“Facility”: each of (a) the Tranche B Term Loan Commitments and the Tranche B
Term Loans made thereunder (the “Tranche B Term Loan Facility”), (b) the
Incremental Term Loan Commitments and the Incremental Term Loans made thereunder
(the “Incremental Term Loan
 

Back to Table of Contents

--------------------------------------------------------------------------------

11

Facility”), and (c) the Revolving Credit Commitments and the extensions of
credit made thereunder (the “Revolving Credit Facility”).
 
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“First Amendment to Guarantee and Collateral Agreement”: the First Amendment to
the Guarantee and Collateral Agreement dated as of June 30, 2003, substantially
in the form of Exhibit A-2.
 
“Foreign Subsidiary”: any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.
 
“Foreign Subsidiary Borrowers”: any Wholly-Owned Foreign Subsidiary with respect
to which the conditions set forth in Section 2.25 shall have been satisfied.
 
“Funded Debt”: as to any Person, all Indebtedness of such Person of the types
described in clauses (a)-(e) of the definition of Indebtedness.
 
“Funding Office”: the office of the Administrative Agent set forth in Section
10.2.
 
“GAAP”: generally accepted accounting principles applicable in the United States
for reporting entities domiciled in the United States as in effect from time to
time, except that for purposes of Section 7.1 and any financial covenant
calculation in Section 2.12, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements delivered pursuant
to Section 4.1(b).
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government (including, without
limitation, any securities exchange or self-regulatory organization).
 
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of August 28, 2002 and attached hereto as Exhibit A-1, as amended by
the First Amendment to Guarantee and Collateral Agreement and Second Amendment
to Guarantee and Collateral Agreement, together with the Acknowledgement and
Consent.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any
 

Back to Table of Contents

--------------------------------------------------------------------------------

12

such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Parent Borrower in good faith.
 
“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.1(b) or Section 2.4(c).
 
“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G.
 
“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.
 
“Incremental Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make an Incremental Term Loan to the Parent Borrower
hereunder in a principal amount not to exceed the amount set forth in the
applicable Increased Facility Activation Notice.
 
“Incremental Term Loan Facility”: as defined in the definition of “Facility”.
 
“Incremental Term Loan Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.
 
“Incremental Term Loans”: as defined in Section 2.1(a).
 
“Incremental Term Loan Percentage”: as to any Lender, the percentage which the
aggregate principal amount of such Lender’s Incremental Term Loans then
outstanding constitutes of the aggregate principal amount of the Incremental
Term Loans then outstanding.
 
“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall be on
or after the final maturity date of the Tranche B Term Loans.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, and overdue trade payables incurred in the ordinary course of such
Person’s business to the extent the amount or validity thereof is currently
being contested in good
 

Back to Table of Contents

--------------------------------------------------------------------------------

13

faith by appropriate procedures and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Parent Borrower or its
Subsidiaries, as the case may be), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to Property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such Property), (e) all Capital Lease
Obligations of such Person (the amount of which shall be calculated without
regard to imputed interest), (f) all obligations of such Person, contingent or
otherwise, as an account party under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock (other
than common stock) of such Person, (h) all Guarantee Obligations of such Person
in respect of obligations of the kind referred to in clauses (a) through (g)
above to the extent quantified as liabilities, contingent obligations or like
term in accordance with GAAP on the balance sheet (including notes thereto) of
such Person; (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation (but only to the extent of the fair market value of such
Property); (j) for purposes of Section 8(e), all obligations of such Person in
respect of Swap Agreements and (k) the liquidation value of any preferred
Capital Stock of such Person or its Subsidiaries held by any Person other than
such Person and its Wholly-Owned Subsidiaries.
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”: pertaining to a condition of Insolvency.
 
“Instrument”: as defined in the Guarantee and Collateral Agreement.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
 
“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day which is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Credit
Loan that is an ABR Loan or any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.
 
“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the Parent Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and
 

Back to Table of Contents

--------------------------------------------------------------------------------

14

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six, as selected by the Parent Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(b) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the date final payment is due on the Tranche B Term
Loans or any Incremental Term Loan, as the case may be, shall end on the
Revolving Credit Termination Date or such due date, as applicable;
 
(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and
 
(d) the relevant Borrower shall use reasonable efforts to select Interest
Periods so as not to require a payment or prepayment of any Eurocurrency Loan
during an Interest Period for such Loan.
 
Notwithstanding the foregoing, each Interest Period for Revolving Credit Loans
in an Optional Currency as to which the Overnight Eurocurrency Rate shall apply
shall commence on a Business Day and end on the next succeeding Business Day.
 
“Inventory”: as defined in the Guarantee and Collateral Agreement.
 
“Issuing Lender”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit..
 
“L/C Commitment”: $20,000,000.
 
“L/C Fee Payment Date”: the last day of each March, June, September and December
and the Revolving Credit Termination Date.
 
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”: collectively, all the Revolving Credit Lenders other than
the Issuing Lender.
 
“Lenders”: as defined in the preamble hereto.
 
“Letters of Credit”: as defined in Section 3.1(a).
 

Back to Table of Contents

--------------------------------------------------------------------------------

15

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
 
“Linvatec”: Linvatec Corporation, a Florida corporation and a Wholly-Owned
Subsidiary of the Parent Borrower.
 
“Loan”: any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”: this Agreement, the Security Documents, the Applications and
the Notes.
 
“Loan Parties”: the Parent Borrower and each Subsidiary of the Parent Borrower
which is a party to a Loan Document.
 
“Local Time”: (a) with respect to Loans denominated in Sterling or in euros,
London time and (b) for all other purposes, New York City time.
 
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).
 
“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.
 
“Material Acquisition”: any acquisition of Property or series of related
acquisitions of Property that (x) constitutes assets comprising all or
substantially all of an operating unit or a business, line of business or
product line or constitutes all or substantially all of the common stock of a
Person and (y) involves the payment of consideration by the Parent Borrower and
its Subsidiaries in excess of $5,000,000.
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
results of operations, assets or financial position of the Parent Borrower and
its Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder or (c) the ability
of the Parent Borrower to perform any of its obligations under this Agreement.
 
“Material Disposition”: any Disposition of Property or series of related
Dispositions of Property that yields net proceeds to the Parent Borrower and its
Subsidiaries in excess of $5,000,000.
 
“Material Domestic Subsidiary”: at any time, (a) any Domestic Subsidiary
(i) which is directly owned by the Parent Borrower or any Subsidiary and
(ii) with respect to which either (A) its annual revenues exceed $5,000,000 for
the most recently ended twelve-month period or (B) its total assets, as
determined in accordance with GAAP, at such time is greater than $5,000,000 and
(b) any Domestic Subsidiary which has incurred Indebtedness in excess of
$1,000,000; provided that (x) the aggregate annual revenues of all non-Material
Domestic
 

Back to Table of Contents

--------------------------------------------------------------------------------

16

Subsidiaries shall not exceed $10,000,000 for the most recently ended
twelve-month period, and (y) the aggregate total assets of all non-Material
Domestic Subsidiaries, as determined in accordance with GAAP, shall not exceed
$10,000,000 at any one time.
 
“Material Foreign Subsidiary”: at any time, any Foreign Subsidiary (i) which is
directly owned by the Parent Borrower or any Subsidiary and (ii) with respect to
which either (A) its annual pre-tax income exceeds $7,500,000 for the most
recently ended twelve-month period or (B) its total assets, as determined in
accordance with GAAP, at such time is greater than $7,500,000; provided that
(x) the aggregate pre-tax income of all non-Material Foreign Subsidiaries shall
not exceed $25,000,000 for the most recently ended twelve-month period, and
(y) the aggregate total assets of all non-Material Foreign Subsidiaries, as
determined in accordance with GAAP, shall not exceed $40,000,000.
 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or to the extent regulated as such in
or under any applicable Environmental Law, including, without limitation,
asbestos, polychlorinated biphenyls and urea-formaldehyde insulation.
 
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
 
“New Lender”: as defined in Section 2.1(c).
 
“New Lender Supplement”: as defined in Section 2.1(c).
 
“Non-Excluded Taxes”: as defined in Section 2.20(a).
 
“Non-U.S. Lender”: as defined in Section 2.20(d).
 
“Notes”: collectively, any promissory note evidencing Loans.
 
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency,
 

Back to Table of Contents

--------------------------------------------------------------------------------

17

reorganization or like proceeding, relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of each Borrower to the
Administrative Agent or to any Lender (or, in the case of Swap Agreements, any
affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters of Credit, any Swap Agreement entered into with any Lender or any
affiliate of any Lender or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by any
Borrower pursuant hereto) or otherwise.
 
“Optional Currency”: euros and Sterling.
 
“Optional Currency Revolving Credit Loans”: Revolving Credit Loans in an
Optional Currency.
 
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Overnight Eurocurrency Rate”: with respect to any amount denominated in an
Optional Currency, the rate of interest per annum at which overnight deposits in
the applicable Optional Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of JPMorgan Chase Bank, N.A. in the applicable
offshore interbank market for such currency to major banks in such interbank
market.
 
“Parent Borrower”: as defined in the preamble hereto.
 
“Participant”: as defined in Section 10.6(c)(i).
 
“Participating Member State”: means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Asset Sale Amount”: initially $50,000,000, which amount shall
increase by $10,000,000 on the first day of each fiscal year following the
Closing Date.
 
“Permitted Business Acquisition”: any acquisition of all or substantially all
the assets of, or shares or other equity interests in, a Person or division or
line of business of a Person (or any subsequent investment made in a previously
acquired Permitted Business Acquisition) if immediately after giving effect
thereto: (a) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (b) all transactions related thereto shall
be consummated in accordance with applicable laws in all material respects, (c)
any acquired or newly formed corporation, partnership, association or other
business entity shall be a Subsidiary and all actions required to be taken, if
any, with respect to such acquired or newly formed Subsidiary under Section 6.9
shall have been taken and (d)(i) the Parent Borrower and the
 

Back to Table of Contents

--------------------------------------------------------------------------------

18

Subsidiaries shall be in compliance, on a pro forma basis after giving effect to
such acquisition (without regard to the making of any earn-out payments), with
the covenants contained in Section 7.1 (except that for purposes of this
definition only, the Parent Borrower and its Subsidiaries shall calculate
pro forma compliance with the Consolidated Leverage Ratio set forth in Section
7.1(a) at (x) the Consolidated Leverage Ratio level set forth therein for the
fiscal quarter in which such acquisition is made minus (y) 0.25) recomputed as
at the last day of the most recently ended fiscal quarter of the Parent Borrower
and the Subsidiaries as if such acquisition and related financings or other
transactions (without regard to the making of any earn-out payments) had
occurred on the first day of each relevant period for testing such compliance,
and, if the amount of such investment or series of related investments exceeds
$20,000,000 (without regard to the making of any earn-out payments), then the
Parent Borrower shall have delivered to the Administrative Agent an officers’
certificate to such effect, together with all relevant financial information for
such Subsidiary or assets, and (ii) any acquired or newly formed Subsidiary
shall not be liable for any Indebtedness (except for Indebtedness permitted by
Section 7.2).
 
“Permitted Subordinated Indebtedness”: any unsecured Indebtedness of the Parent
Borrower (a) no part of the principal of which is stated to be payable or is
required to be paid (whether by way of mandatory sinking fund, mandatory
redemption, mandatory prepayment or other mandatory payment) prior to the final
maturity date of the Term Loans or, if later, the Revolving Credit Termination
Date, and the payment of the principal of which is subordinated to the prior
payment in full of the Obligations, on terms and conditions no less favorable as
a whole to the Lenders than those contained in the Convertible Senior
Subordinated Debentures Indenture or otherwise on terms and conditions
reasonably satisfactory to the Required Lenders and (b) (i) otherwise containing
terms, covenants and conditions reasonably satisfactory in form and substance to
the Required Lenders or (ii) otherwise containing terms, covenants and
conditions no less favorable as a whole to the Lenders than those contained in
the Convertible Senior Subordinated Debentures Indenture, other than the rate of
interest on any such Indebtedness, which shall be determined based on market
conditions at the time of incurrence thereof for comparable instruments of like
kind and structure. For avoidance of any doubt, the Convertible Senior
Subordinated Debentures are Permitted Subordinated Indebtedness.
 
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“Previous Credit Agreement”: as defined in the recitals hereto.
 
“Pricing Grid”: the table set forth below:
 
Back to Table of Contents

--------------------------------------------------------------------------------

19
 
Consolidated
Leverage Ratio
Applicable
Margin for
Revolving
Credit Loans
that are
Eurocurrency
Loans
Applicable
Margin for
Tranche B
Term Loans
that are
Eurocurrency
Loans
Applicable
Margin for
Revolving
Credit Loans
that are ABR
Loans
Applicable
Margin for
Tranche B
Term Loans
that are ABR
Loans
Commitment
Fee Rate
Greater than or
equal to 3.75
2.000%
2.000%
1.000%
1.000%
0.500%
Less than 3.75
but greater than
or equal to 3.50
1.750%
1.750%
0.750%
0.750%
0.500%
Less than 3.50
but greater than
or equal to 3.00
1.500%
1.750%
0.500%
0.750%
0.500%
Less than 3.00
but greater than
or equal to 2.50
1.375%
1.500%
0.375%
0.500%
0.375%
Less than 2.50
but greater than
or equal to 2.00
1.250%
1.500%
0.250%
0.500%
0.300%
Less than 2.00
 
1.125%
1.500%
0.125%
0.500%
0.250%



 
Changes in the Applicable Margin with respect to Revolving Credit Loans, Tranche
B Term Loans or in the Commitment Fee Rate resulting from changes in the
Consolidated Leverage Ratio shall become effective on the date (the “Adjustment
Date”) on which financial statements are delivered to the Lenders pursuant to
Section 6.1 (but in any event not later than the 45th day after the end of each
of the first three quarterly periods of each fiscal year or the 90th day after
the end of each fiscal year, as the case may be) and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 3.75 to 1.00. In addition, at all times while an Event of Default
shall have occurred and be continuing, the Consolidated Leverage Ratio shall for
the purposes of this definition be deemed to be greater than 3.75 to 1.00. Each
determination of the Consolidated Leverage Ratio pursuant to this definition
shall be made with respect to the period of four consecutive fiscal quarters of
the Parent Borrower ending at the end of the period covered by the relevant
financial statements.
 
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors). Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.
 

Back to Table of Contents

--------------------------------------------------------------------------------

20

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).
 
“Projections”: as defined in Section 6.2(c).
 
“Properties”: as defined in Section 4.17(a).
 
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Quotation Day”: in respect of the determination of the Eurocurrency Rate for
any Interest Period for Eurocurrency Loans in Dollars or any Optional Currency,
the day on which quotations would ordinarily be given by prime banks in the
London interbank market for deposits in such currency for delivery on the first
day of such Interest Period for such Interest Period; provided, that if
quotations would ordinarily be given on more than one date, the Quotation Day
for such Interest Period shall be the last of such dates. On the date hereof,
the Quotation Day in respect of any Interest Period (i) for euros is customarily
the day which is two Business Days prior to the first day of such Interest
Period and (ii) for Sterling is customarily the day which is the first day of
such Interest Period.
 
“Receivables Transfer Program”: a program under which the Parent Borrower or any
of its Subsidiaries sell, transfer, encumber or otherwise dispose of accounts
receivable or related ancillary rights or assets, or interests therein, without
recourse (except for customary representations and customary non-credit dilution
provisions) other than with respect to the Parent Borrower’s or such
Subsidiary’s retained interest in such accounts receivable or related ancillary
rights or assets, such program to have substantially the terms and conditions
provided to the Administrative Agent prior to the Closing Date, as such terms
and conditions may be amended, supplemented or otherwise modified from time to
time.
 
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Borrower or any of its Subsidiaries (excluding, for the avoidance of
doubt, the proceeds of business interruption insurance for lost revenues).
 
“Refunded Swingline Loans”: as defined in Section 2.7(b).
 
“Register”: as defined in Section 10.6(b)(iv).
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”: the obligation of any Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Parent Borrower or any of its
Subsidiaries in connection therewith which are not applied to prepay the Term
Loans or reduce the Revolving Credit Commitments pursuant to Section 2.12(b) as
a result of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Parent Borrower has delivered a Reinvestment Notice.
 

Back to Table of Contents

--------------------------------------------------------------------------------

21

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Parent Borrower (directly or indirectly through a Subsidiary), in good
faith intends and expects to use all or a specified portion of the Net Cash
Proceeds of an Asset Sale or Recovery Event to make an investment that is a
reasonable substitute for the assets in respect of which such Asset Sale or
Recovery Event occurred within twelve months (or six months in the case of an
indemnity payment) from the date of receipt of such Net Cash Proceeds (provided
that if the affected assets constituted Collateral such investment assets shall
also constitute Collateral).
 
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to make an investment that is a
reasonable substitute for the assets in respect of which a Recovery Event has
occurred.
 
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Parent Borrower shall have determined not to, or
shall have otherwise ceased to, acquire assets useful in the Parent Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”: the holders of more than 50% of the sum of (i) the aggregate
unpaid principal amount of the Term Loans and (ii) the Total Revolving Credit
Commitments or, if the Revolving Credit Commitments have been terminated, the
Total Revolving Extensions of Credit.
 
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
 
“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, controller or general counsel (or other officer satisfactory
to the Lenders) of the Parent Borrower, but in any event, with respect to
financial matters, the chief financial officer, treasurer, controller (or other
officer satisfactory to the Lenders) of the Parent Borrower.
 
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swingline Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant
to which such Revolving Credit Lender became a party hereto, as the same may be
changed from time to time pursuant to the terms hereof. The original amount of
the Total Revolving Credit Commitments is $100,000,000.
 

Back to Table of Contents

--------------------------------------------------------------------------------

22

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.
 
“Revolving Credit Lender”: each Lender which has a Revolving Credit Commitment
or which has made Revolving Credit Loans.
 
“Revolving Credit Loans”: as defined in Section 2.4(a).
 
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Loans then
outstanding constitutes of the aggregate principal amount of the Revolving
Credit Loans then outstanding).
 
“Revolving Credit Termination Date”: the fifth anniversary of the Closing Date,
as such date may be extended in accordance with Section 10.1.
 
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
 
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Second Amendment to Guarantee and Collateral Agreement”: the Second Amendment
to the Guarantee and Collateral Agreement dated as of April 13, 2006,
substantially in the form of Exhibit A-3.
 
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
 
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable,
 

Back to Table of Contents

--------------------------------------------------------------------------------

23

secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.
 
“Sterling”: the lawful currency of the United Kingdom.
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.
 
“Subsidiary Guarantor”: (a) each Material Domestic Subsidiary of the Parent
Borrower and (b) each Material Foreign Subsidiary of the Borrower other than
Excluded Foreign Subsidiaries.
 
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
any of its Subsidiaries shall be a “Swap Agreement”.
 
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.
 
“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”: as defined in Section 2.6(a).
 
“Swingline Participation Amount”: as defined in Section 2.7(c).
 
“Target Operating Day”: any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Express Transfer System (or any successor settlement
system) is not operating (as reasonably determined by the Administrative Agent).
 
“Term Loan Lenders”: collectively, the Tranche B Term Loan Lenders and the
Incremental Term Loan Lenders.
 
“Term Loans”: collectively, the Tranche B Term Loans and the Incremental Term
Loans.
 

Back to Table of Contents

--------------------------------------------------------------------------------

24

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments at such time.
 
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders at such time.
 
“Tranche B Term Loan”: as defined in Section 2.1.
 
“Tranche B Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Parent Borrower hereunder
in a principal amount not to exceed the amount set forth under the heading
“Tranche B Term Loan Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Tranche B Term Loan
Lender became a party hereto.
 
“Tranche B Term Loan Lender”: each Lender which has a Tranche B Term Loan
Commitment or which has made a Tranche B Term Loan.
 
“Tranche B Term Loan Percentage”: as to any Tranche B Term Loan Lender at any
time, the percentage which such Lender’s Tranche B Term Loan Commitment then
constitutes of the aggregate Tranche B Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).
 
“Transferee”: as defined in Section 10.15.
 
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.
 
“United States”: the United States of America.
 
“Wholly-Owned Foreign Subsidiary”: any Foreign Subsidiary that is a Wholly-Owned
Subsidiary.
 
“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (i) a nominal number of shares held by foreign
nationals to the extent required by local law or (ii) directors’ qualifying
shares required by law) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries.
 
“Wholly-Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Parent Borrower.
 
SECTION 1.2   Other Definitional Provisions. (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)   As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Parent Borrower
 

Back to Table of Contents

--------------------------------------------------------------------------------

25

and its Subsidiaries not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.
 
(c)   The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)   The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e)   References to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
 
SECTION 1.3   Exchange Rates. (a)  Not later than 1:00 P.M., Local Time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date for each Optional Currency in which a Loan is then
outstanding and (ii) give notice thereof to the Parent Borrower. The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”) and shall remain
effective until the next succeeding Reset Date.
 
(b)   Not later than 2:00 P.M., Local Time, on each Reset Date, the
Administrative Agent shall (i) determine the aggregate amount of Revolving
Extensions of Credit in Optional Currencies on such date (after giving effect to
any Revolving Credit Loans or Letters of Credit to be made or issued in
connection with such determination), and (ii) notify the Parent Borrower of such
determination.
 
ARTICLE II.AMOUNT AND TERMS OF COMMITMENTS
 
SECTION 2.1   Term Loan Commitments.(a)   Subject to the terms and conditions
hereof, (i) each Tranche B Term Loan Lender severally agrees to make a term loan
(a “Tranche B Term Loan”) to the Parent Borrower on the Closing Date in Dollars
in an amount not to exceed the amount of the Tranche B Term Loan Commitment of
such Lender and (ii) each Incremental Term Loan Lender severally agrees to make
one or more term loans (each an “Incremental Term Loan”) to the Parent Borrower
to the extent provided in Section 2.1(b). The Term Loans may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Parent Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.13.
All Tranche B Term Loans outstanding under the Previous Credit Agreement on the
Closing Date shall remain outstanding to the Parent Borrower hereunder on the
terms set forth herein.
 
(b)   The Parent Borrower and any one or more Lenders (including New Lenders)
may from time to time agree that such Lenders shall make, obtain or increase the
amount of their Tranche B Term Loans or Incremental Term Loans, as applicable,
by executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (i) the amount of such increase and the Facility or
Facilities involved, (ii) the applicable Increased Facility Closing Date and
(iii) in the case of Incremental Term Loans, (x) the applicable Incremental Term
Maturity Date, (y) the amortization schedule for such Incremental Term Loans,
which shall comply with Section 2.3, and (z) the Applicable Margin for such
Incremental Term Loans; provided that, (A) after giving pro forma effect to the
making of any such Term Loans, the Consolidated Leverage Ratio shall be less
than or equal to (x) the Consolidated Leverage Ratio level set forth in Section
7.1(a) for the fiscal quarter in which such Term Loans are made minus (y) 0.25,
(B) no Default or Event of Default has occurred and is continuing or would
result after giving effect to the making of such Term Loans or the application
of the proceeds
 

Back to Table of Contents

--------------------------------------------------------------------------------

26

 therefrom, (C) in the case of Incremental Term Loans, the Applicable Margin
shall not be greater than 0.25% above the Applicable Margin then in effect for
Tranche B Term Loans and, other than with respect to other pricing terms
relating thereto, such Loans shall otherwise be on the same terms and conditions
as those applicable to Tranche B Term Loans, (D) the aggregate amount of
borrowings of incremental Tranche B Term Loans or Incremental Term Loans
pursuant to this Section 2.1(b) shall not exceed an amount equal to $75,000,000,
(E) each borrowing of incremental Tranche B Term Loans or Incremental Term Loans
pursuant to this Section 2.1(b) shall be in a minimum amount of at least
$25,000,000 and (F) no more than three Increased Facility Closing Dates may be
selected by the Parent Borrower after the Closing Date. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.
 
(c)   Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.1(b) shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit H, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.
 
SECTION 2.2   Procedure for Term Loan Borrowing. The Parent Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent (a) prior to 12:00 Noon, New York City time, three
Business Days prior to the Closing Date, in the case of Eurocurrency Loans, or
(b) prior to 12:00 Noon, New York City time, one Business Day prior to the
Closing Date, in the case of ABR Loans) requesting that the Tranche B Term Loan
Lenders make the Tranche B Term Loans on the Closing Date and specifying the
amount to be borrowed. Upon receipt of such notice the Administrative Agent
shall promptly notify each Tranche B Term Loan Lender thereof. Not later than
12:00 Noon, New York City time, on the Closing Date each Tranche B Term Loan
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. The Administrative Agent shall make available to the Parent
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Term Loan Lenders in immediately available funds.
 
SECTION 2.3   Repayment of Term Loans. (a)  Subject to Section 2.8(a), the
principal amount of each Tranche B Term Loan of each Tranche B Term Loan Lender
shall mature in consecutive quarterly installments, commencing on June 30, 2006,
all of which shall be in an amount equal to each Lender’s Tranche B Term Loan
percentage multiplied by the amount set forth below opposite such installment
date:
 
 
Back to Table of Contents

--------------------------------------------------------------------------------

27
 
Date
Installment Amount
   
June 30, 2006
$337,500
September 30, 2006
$337,500
December 31, 2006
$337,500
March 31, 2007
$337,500
June 30, 2007
$337,500
September 30, 2007
$337,500
December 31, 2007
$337,500
March 31, 2008
$337,500
June 30, 2008
$337,500
September 30, 2008
$337,500
December 31, 2008
$337,500

March 31, 2009
$337,500
June 30, 2009
$337,500
September 30, 2009
$337,500
December 31, 2009
$337,500
March 31, 2010
$337,500
June 30, 2010
$337,500
September 30, 2010
$337,500
December 31, 2010
$337,500
March 31, 2011
$337,500
June 30, 2011
$337,500
September 30, 2011
$337,500
December 31, 2011
$337,500
March 31, 2012
$337,500
June 30, 2012
$31,725,000
September 30, 2012
$31,725,000
December 31, 2012
$31,725,000
March 31, 2013
$31,725,000
April 12, 2013
All amounts outstanding
in respect of Tranche B
Term Loans

 
(b)   The Incremental Term Loans of each Incremental Term Loan Lender shall
mature in consecutive installments (which shall be no more frequent than
quarterly) as specified in the Increased Facility Activation Notice pursuant to
which such Incremental Term Loans were made, provided that, (i) such Incremental
Term Loans shall not amortize more rapidly, on a percentage basis, than the
Tranche B Term Loans and (ii) such Incremental Term Loans shall not finally
mature prior to the date upon which the Tranche B Term Loans are scheduled to
mature.
 
SECTION 2.4   Revolving Credit Commitments. (a)  Subject to the terms and
conditions hereof, each Revolving Credit Lender severally agrees to make
revolving credit loans (“Revolving Credit Loans”) to the Parent Borrower or any
Foreign Subsidiary Borrower, in Dollars or in any Optional Currency, from time
to time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Credit Percentage of the sum of (i) the L/C Obligations then outstanding and
(ii) the aggregate principal amount of the Swingline Loans then outstanding does
not exceed the amount of such Lender’s Revolving Credit Commitment; provided
that (x) the Dollar Equivalent of the aggregate principal amounts of all
Optional Currency Revolving Credit Loans outstanding at any time shall not
exceed $25,000,000 and (y) the aggregate principal amount of all Revolving
Credit Loans to Foreign Subsidiary Borrowers outstanding at any time shall not
exceed $25,000,000. During the Revolving Credit Commitment Period any Borrower
 

Back to Table of Contents

--------------------------------------------------------------------------------

28

may use the Revolving Credit Commitments by borrowing, prepaying the Revolving
Credit Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Credit Loans in Dollars may from time
to time be Eurocurrency Loans or ABR Loans, as determined by the Parent Borrower
and notified to the Administrative Agent in accordance with Sections 2.5 and
2.13, provided that no Revolving Credit Loan shall be made as a Eurocurrency
Loan after the day that is one month prior to the Revolving Credit Termination
Date. All Revolving Credit Loans outstanding under the Previous Credit Agreement
on the Closing shall remain outstanding to the Parent Borrower hereunder on the
terms set forth herein. The Optional Currency Revolving Credit Loans must be
Eurocurrency Loans.
 
(b)   The Borrowers shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.
 
(c)   The Parent Borrower and any one or more Lenders (including New Lenders)
may from time to time agree that such Lenders shall increase the amount of their
Revolving Credit Commitments (or in the case of New Lenders establish Revolving
Credit Commitments) by executing and delivering to the Administrative Agent an
Increased Facility Activation Notice specifying (i) the respective amount of
such increase (or such new Revolving Credit Commitments) and the Facility
involved and (ii) the applicable Increased Facility Closing Date; provided that,
(A) no Default or Event of Default has occurred and is continuing or would
result after giving effect to the increase of the Revolving Credit Commitments
or the intended application of proceeds therefrom, (B) the Applicable Margin
determined as of the applicable Increased Facility Closing Date shall not be
greater than the Applicable Margin then in effect for Revolving Credit Loans and
such Revolving Credit Commitments and Revolving Credit Loans shall otherwise be
on the same terms and conditions as those applicable to Revolving Credit
Commitments and Revolving Credit Loans, (C) the aggregate Revolving Credit
Commitments after giving effect to any increase pursuant to this Section 2.4(c)
shall not exceed an amount equal to $125,000,000, and (D) each increase in the
Revolving Credit Commitments pursuant to this Section 2.4(c) shall be in a
minimum amount of at least $5,000,000. No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.
 
(d)   Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.4(c) shall execute a
New Lender Supplement, substantially in the form of Exhibit H, whereupon such
New Lender shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.
 
SECTION 2.5   Procedure for Revolving Credit Borrowing. The respective Borrower
may borrow under the Revolving Credit Commitments during the Revolving Credit
Commitment Period on any Business Day, provided that the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent (a) prior to 12:00 Noon, New York City time, three Business
Days prior to the requested Borrowing Date in the case of Eurocurrency Loans;
provided that, this period shall be extended to four Business Days in the case
of Optional Currency Revolving Credit Loans, or (b) prior to 10:00 A.M., New
York City time, on the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the amount and Type of Revolving Credit Loans to be borrowed,
(ii) the requested Borrowing Date, (iii) in the case of any Eurocurrency Loan,
the currency thereof and the length of the initial Interest Period therefor and
(iv) in the case of an Optional Currency Revolving Credit Loan to a Foreign
Subsidiary Borrower, the name and location of such Foreign Subsidiary Borrower.
Each borrowing under the Revolving Credit Commitments shall be in an amount
equal to (x) in the case of
 

Back to Table of Contents

--------------------------------------------------------------------------------

29

ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Credit Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurocurrency Loans, the equivalent of $5,000,000
or a whole multiple of the equivalent of $1,000,000 in excess thereof (or
comparable amounts of any relevant Optional Currency, as determined from time to
time by the Administrative Agent); provided, that the Swingline Lender may
request, on behalf of the Parent Borrower, borrowings under the Revolving Credit
Commitments that are ABR Loans in other amounts pursuant to Section 2.4. Upon
receipt of any such notice from the Parent Borrower, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the respective Borrower
at the Funding Office prior to 12:00 Noon, New York City time (or in the case of
Eurocurrency Loans, prior to 12:00 Noon, Local Time), on the Borrowing Date
requested by the Parent Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the
respective Borrower by the Administrative Agent crediting the account of the
respective Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Credit
Lenders and in like funds as received by the Administrative Agent.
 
SECTION 2.6   Swingline Commitment. (a)  Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Parent Borrower under the Revolving Credit Commitments from
time to time during the Revolving Credit Commitment Period by making swing line
loans (“Swingline Loans”) to the Parent Borrower in Dollars; provided that (i)
the aggregate principal amount of Swingline Loans outstanding at any time shall
not exceed the Swingline Commitment then in effect (notwithstanding that the
Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Credit Loans, may exceed the Swingline
Commitment then in effect) and (ii) the Parent Borrower shall not request, and
the Swingline Lender shall not make, any Swingline Loan if, after giving effect
to the making of such Swingline Loan, the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. During the Revolving
Credit Commitment Period, the Parent Borrower may use the Swingline Commitment
by borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be (i) ABR Loans or (ii) subject to an
interest rate set by the Swingline Lender on an as offered basis, such interest
rate in no event to be higher than the Alternate Base Rate plus the Applicable
Margin for ABR Loans in effect on the date of the applicable Swingline Loans are
made.
 
(b) The Parent Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Credit
Loan is borrowed, the Parent Borrower shall repay all Swingline Loans then
outstanding.
 
SECTION 2.7   Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)  Whenever the Parent Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Credit
Commitment Period). Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Parent Borrower on such Borrowing Date by
 

Back to Table of Contents

--------------------------------------------------------------------------------

30

 depositing such proceeds in the account of the Parent Borrower with the
Administrative Agent on such Borrowing Date in immediately available funds.
 
(b)   The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Credit Lender to make, and each Revolving
Credit Lender hereby agrees to make, a Revolving Credit Loan, in an amount equal
to such Revolving Credit Lender’s Revolving Credit Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Credit
Lender shall make the amount of such Revolving Credit Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice. The proceeds of such Revolving Credit Loans shall be immediately
made available by the Administrative Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Refunded Swingline
Loans. The Parent Borrower irrevocably authorizes the Swingline Lender to charge
the Parent Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full such Refunded Swingline
Loans.
 
(c)   If prior to the time a Revolving Credit Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to any Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.7(b), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.7(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Revolving Credit Lender’s Revolving Credit Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Credit Loans.
 
(d)   Whenever, at any time after the Swingline Lender has received from any
Revolving Credit Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Credit Lender will return to the
Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
 
(e)   Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Credit Lender or any Borrower may have against
the Swingline Lender, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article V; (iii) any adverse change in the condition (financial or otherwise) of
any Borrower; (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or
 

Back to Table of Contents

--------------------------------------------------------------------------------

31

any other Revolving Credit Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
SECTION 2.8   Repayment of Loans. (a)  Each Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of the appropriate
Revolving Credit Lender or Term Loan Lender, as the case may be, (i) the then
unpaid principal amount of each Revolving Credit Loan of such Revolving Credit
Lender made to it on the Revolving Credit Termination Date (or such earlier date
on which the Loans become due and payable pursuant to Article VIII) and (ii) the
principal amount of each Term Loan of such Term Loan Lender made to it in
installments according to the amortization schedule set forth in Section 2.3 (or
on such earlier date on which the Loans become due and payable pursuant to
Article VIII). Each Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum and on the dates set forth
in Section 2.15.
 
(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(c)   The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the respective Borrower and each Lender’s share thereof.
 
(d)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of any Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.
 
SECTION 2.9   Commitment Fees, etc. (a)  The Parent Borrower agrees to pay to
the Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof.
 
(b)   The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Parent
Borrower and the Administrative Agent.
 
SECTION 2.10   Termination or Reduction of Revolving Credit Commitments. The
Parent Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
 

Back to Table of Contents

--------------------------------------------------------------------------------

32

Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.
 
SECTION 2.11   Optional Prepayments. The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent (a) at least three
Business Days prior thereto, in the case of Eurocurrency Loans denominated in
Dollars, (b) at least five Business Days prior thereto, in the case of
Eurocurrency Loans denominated in any Optional Currency, and (c) at least one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurocurrency
Loans or ABR Loans; provided, that if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the
respective Borrower shall also pay any amounts owing pursuant to Section 2.21.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Credit Loans that are ABR Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and Revolving Credit Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 or a whole multiple thereof. To the extent that at any time (by
virtue of changes in the Exchange Rate or otherwise) the aggregate principal
amount of the Loans and Letters of Credit outstanding shall exceed the Total
Revolving Credit Commitments then in effect, the Borrowers shall make prompt
repayment of the Loans to the extent of such excess.
 
SECTION 2.12   Mandatory Prepayments and Commitment Reductions. (a)  Unless the
Majority Facility Lenders of each affected Facility shall otherwise agree with
the Parent Borrower not to require such a prepayment of the Term Loans,
 
(i) if any Capital Stock shall be issued by the Parent Borrower or any of its
Subsidiaries for cash (other than the issuance by the Parent Borrower of Capital
Stock to directors, officers or employees or to consultants pursuant to any
stock option plan of the Parent Borrower or any Subsidiary the Net Cash Proceeds
of which shall not exceed in the aggregate $15,000,000 in any fiscal year unless
such issuance is made pursuant to the employee stock purchase plan of the Parent
Borrower existing on the Closing Date (as it may be amended, modified,
supplemented or replaced so long as after giving effect to any such amendment,
modification, supplement or replacement, the eligible participants under such
plan are not substantially different)), and the Consolidated Leverage Ratio at
such time is greater than 2.75, an amount equal to 50% of the Net Cash Proceeds
thereof shall be applied on the date of such issuance toward the prepayment of
the Term Loans as set forth in Section 2.12(d), or
 
(ii) if any Indebtedness shall be incurred by the Parent Borrower or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with Section
7.2) an amount equal to 100% of the Net Cash Proceeds thereof shall be applied
on the date of such issuance or incurrence toward the prepayment of the Term
Loans as set forth in Section 2.12(d).
 
(b)   Unless the Majority Facility Lenders of each affected Facility shall
otherwise agree with the Parent Borrower not to require such a prepayment of the
Term Loans, if on any date the Parent
 

Back to Table of Contents

--------------------------------------------------------------------------------

33

Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans as set forth in Section 2.12(d);
provided that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 2.12(d).
 
(c)   Unless the Majority Facility Lenders of each affected Facility shall
otherwise agree with the Parent Borrower not to require such a prepayment of the
Term Loans, if, for any fiscal year of the Parent Borrower commencing with the
fiscal year ending December 31, 2007, there shall be Excess Cash Flow, the
Parent Borrower shall, on the relevant Excess Cash Flow Application Date, apply
the Excess Cash Flow Percentage of such Excess Cash Flow toward the prepayment
of the Term Loans as set forth in Section 2.12(d). Each such prepayment shall be
made on a date (an “Excess Cash Flow Application Date”) no later than 5 Business
Days after the date on which the financial statements of the Parent Borrower
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are delivered to the Lenders.
 
(d)   Amounts to be applied in connection with prepayments made pursuant to this
Section 2.12 shall be applied to the prepayment of the Term Loans. The
application of any prepayment pursuant to Section 2.12 shall be made, first, to
ABR Loans and, second, to Eurocurrency Loans. Each prepayment of the Term Loans
under Section 2.12 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.
 
SECTION 2.13   Conversion and Continuation Options. (a)   The Parent Borrower
may elect from time to time to convert Eurocurrency Loans denominated in Dollars
to ABR Loans by giving the Administrative Agent at least two Business Days’
prior irrevocable notice of such election, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The Parent Borrower may elect from time to time to convert ABR
Loans to Eurocurrency Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor), provided that no
ABR Loan under a particular Facility may be converted into a Eurocurrency Loan
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
(b)   Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no
Eurocurrency Loan under a particular Facility may be continued as such (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility have determined
in its or their sole discretion not to permit such continuations or (ii) after
the date that is one month prior to the final scheduled termination or maturity
date of such Facility, and provided, further, that if the Parent Borrower (on
its own behalf or on behalf of any Foreign Subsidiary Borrower) shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.
 

Back to Table of Contents

--------------------------------------------------------------------------------

34

SECTION 2.14   Limitations on Eurocurrency Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions, continuations and
optional prepayments of Eurocurrency Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans comprising each Eurocurrency Tranche shall be
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof, (b) no
more than ten Eurocurrency Tranches shall be outstanding at any one time, and
(c) no more than the Dollar Equivalent of $25,000,000 of the Revolving Credit
Loans, in the aggregate, shall be available for borrowing as Optional Currency
Revolving Loans.
 
SECTION 2.15   Interest Rates and Payment Dates. (a)  Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate determined for such
day plus the Applicable Margin.
 
(b)   Each ABR Loan shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
 
(c)   (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
which is equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.15
plus 2% or (y) (1) in the case of Reimbursement Obligations in Dollars, the rate
applicable to Revolving Credit Loans that are ABR Loans plus 2%, or (2) in the
case of Reimbursement Obligations in an Optional Currency, the Overnight
Eurocurrency Rate for such Optional Currency plus the Applicable Margin plus 2%,
and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any facility fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (in
the case of overdue amounts in Dollars) or the Overnight Eurocurrency Rate for
the relevant Optional Currency plus the Applicable Margin plus 2% (in the case
of an overdue amount in an Optional Currency), in each case, with respect to
clauses (i) and (ii) above, from the date of such non payment until such amount
is paid in full (as well after as before judgment).
 
(d)   Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.15
shall be payable from time to time on demand.
 
SECTION 2.16   Computation of Interest and Fees. (a)  Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Parent Borrower and the relevant Lenders
of each determination of a Eurocurrency Rate. Any change in the interest rate on
a Loan resulting from a change in the Alternate Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Parent Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
 
(b)   Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the
 

Back to Table of Contents

--------------------------------------------------------------------------------

35

absence of manifest error. The Administrative Agent shall, at the request of the
Parent Borrower, deliver to the Parent Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a) and the calculation of any Eurocurrency Reserve
Requirements.
 
SECTION 2.17   Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
 
(a)   the Administrative Agent shall have reasonably determined that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or
 
(b)   the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Parent Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (w) any Eurocurrency Loans in Dollars under the Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans and any Eurocurrency Loans in an Optional Currency so requested to be
made shall not be made, (x) any Loans in Dollars under the Facility that were to
have been converted on the first day of such Interest Period to Eurocurrency
Loans shall be continued as ABR Loans, (y) any outstanding Eurocurrency Loans in
Dollars under the Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans and (z) any outstanding Eurocurrency
Loans in an Optional Currency shall be prepaid on the last day of the
then-current Interest Period. The Administrative Agent shall withdraw such
notice as soon as adequate and reasonable means exist for ascertaining the
Eurocurrency Rate. Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans under the Facility shall be made or
continued as such, nor shall the Borrowers have the right to convert Loans under
the Facility to Eurocurrency Loans.
 
SECTION 2.18   Pro Rata Treatment and Payments. (a)  Each borrowing by the
Borrowers from the Lenders hereunder, each payment by the Borrowers on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Tranche B Term Loan Percentages,
Incremental Term Loan Percentages or Revolving Credit Percentages, as the case
may be, of the relevant Lenders.
 
(b)   Each payment (including each prepayment) by the Parent Borrower on account
of principal of and interest on the Term Loans shall be made pro rata according
to the respective outstanding principal amounts of the Term Loans then held by
the Term Loan Lenders (except as otherwise provided in Section 2.18(d)). The
amount of each principal prepayment of the Term Loans shall be applied to reduce
the then remaining installments of the Tranche B Term Loans or Incremental Term
Loans, as the case may be, pro rata based upon the then remaining principal
amount thereof. Amounts prepaid on account of the Term Loans may not be
reborrowed.
 
(c)   Each payment (including each prepayment) by any Borrower on account of
principal of and interest on any Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of such Revolving
Credit Loans then held by the Revolving Credit Lenders.


Back to Table of Contents

--------------------------------------------------------------------------------

36
 
(d)   All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
Local Time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurocurrency Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(e)   Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the respective Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.18(e) shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans under the
relevant Facility, on demand, from the applicable Borrower, and, if so
recovered, such amount shall no longer be deemed outstanding hereunder.
 
(f)   Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment being made hereunder that such
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that such Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by such Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the respective
Borrower.
 
SECTION 2.19   Requirements of Law. (a)   If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:
 
(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities
 

Back to Table of Contents

--------------------------------------------------------------------------------

37
 
in or for the account of, advances, loans or other extensions of credit by, or
any other acquisition of funds by, any office of such Lender which is not
otherwise included in the determination of the Eurocurrency Rate hereunder; or

(ii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Parent Borrower shall promptly pay (or
shall cause the relevant Borrower to pay) such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.19, it shall promptly notify the
Parent Borrower (with a copy to the Administrative Agent) of the event by reason
of which it has become so entitled (and any related calculations).
 
(b)   If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations to
lend hereunder or under or in respect of any Letter of Credit to a level below
that which such Lender or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Parent Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Parent Borrower shall pay (or shall cause the
relevant Borrower to pay) to such Lender such additional amount or amounts as
will compensate such Lender or such corporation for such reduction provided that
the respective Borrower shall not be required to compensate a Lender pursuant to
this paragraph for any amounts incurred more than twelve months prior to the
date that such Lender notifies the Parent Borrower of such Lender’s intention to
claim compensation therefor; and provided further that, if the circumstances
giving rise to such claim have a retroactive effect, then such twelve-month
period shall be extended to include the period of such retroactive effect.
 
(c)   A certificate as to any additional amounts payable pursuant to this
Section 2.19 submitted by any Lender to the Parent Borrower (with a copy to the
Administrative Agent) shall contain reasonable supporting calculations and an
explanation in connection therewith and shall be conclusive in the absence of
manifest error. The obligations of the Borrowers pursuant to this Section 2.19
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder, except to the extent provided for in
Section 2.19(b).
 
SECTION 2.20   Taxes. (a)  All payments made by any Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender by any
jurisdiction under the laws of which the Administrative Agent or the Lender is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located. If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so
 

Back to Table of Contents

--------------------------------------------------------------------------------

38

payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that no Borrower shall be required to increase any
such amounts payable to any Lender with respect to any Non-Excluded Taxes (i)
that are attributable to such Lender’s failure to comply with the requirements
of paragraph (d) or (e) of this Section 2.20 or (ii) that are United States
withholding taxes that would be imposed on amounts payable to such Lender at the
time the Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from any Borrower with respect to such Non-Excluded
Taxes pursuant to Section 2.20(a).
 
(b)   In addition, the relevant Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)   Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower showing payment thereof. If the relevant Borrower
fails to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, such Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this Section 2.20 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder for a period of twelve months after the date hereof.
 
(d)   Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Parent Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by any Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Parent Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Parent Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
 
(e)   A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Parent Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by the Parent Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in

Back to Table of Contents

--------------------------------------------------------------------------------

39
 
such Lender’s reasonable judgment such completion, execution or submission would
not materially prejudice the legal position of such Lender.

SECTION 2.21  Indemnity. Each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense (in each case as
reasonably determined by such Lender) that such Lender may sustain or incur as a
consequence of (a) default by such Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans after such Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement
(except as a result of a notice by the Administrative Agent pursuant to Section
2.17), (b) default by such Borrower in making any prepayment of or conversion
from Eurocurrency Loans after such Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurocurrency Loans on a day that is not the last day of an
Interest Period with respect thereto (including as a result of an Event of
Default). Without limiting the generality of the foregoing, such indemnification
shall include the costs and expenses of each Lender that are attributable to the
premature unwinding of any hedging agreement entered into by such Lender in
respect of the foreign currency exposure attributable to such actual or proposed
Eurocurrency Loan. Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market. A certificate as to any amounts payable
pursuant to this Section 2.21 submitted to the relevant Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
SECTION 2.22   Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such
and convert ABR Loans to Eurocurrency Loans shall forthwith be cancelled and (b)
such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the relevant Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 2.21.
 
SECTION 2.23   Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19 or 2.20(a)
with respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.23 shall
affect or postpone any of the obligations of the Borrowers or the rights of any
Lender pursuant to Section 2.19 or 2.20(a).
 
SECTION 2.24   Replacement of Lenders under Certain Circumstances. The Parent
Borrower shall be permitted to replace any Lender which (a) requests
reimbursement for amounts owing
 

Back to Table of Contents

--------------------------------------------------------------------------------

40

pursuant to Section 2.19 or 2.20 or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.23 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the relevant
Borrower shall be liable to such replaced Lender under Section 2.21 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the relevant Borrower shall be obligated to pay the registration
and processing fee referred to therein), (viii) until such time as such
replacement shall be consummated, the relevant Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
which the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender.
 
SECTION 2.25   Foreign Subsidiary Borrowers. (a)  The Parent Borrower may at any
time, with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any
Wholly-Owned Foreign Subsidiary to be a Foreign Subsidiary Borrower, provided
that there shall be not more than three Foreign Subsidiary Borrowers at any
time. Upon satisfaction of the conditions specified in Section 5.3, such Foreign
Subsidiary shall for all purposes be a party hereto as a Foreign Subsidiary
Borrower as fully as if it had executed and delivered this Agreement. The
Administrative Agent shall notify the Revolving Credit Lenders at least five
Business Days prior to granting such consent, and if any Revolving Credit Lender
notifies the Administrative Agent within five Business Days that it is not
permitted by applicable Requirements of Law or any of its organizational
policies to make Optional Currency Revolving Credit Loans to, or participate in
Letters of Credit for the account of, the relevant Foreign Subsidiary, shall
withhold such consent or shall give such consent only upon effecting changes to
the provisions of this Article II as are contemplated by paragraph (c) of this
Section 2.25 that will assure that such Revolving Credit Lender is not required
to make Revolving Credit Loans to, or participate in Letters of Credit for the
account of, such Foreign Subsidiary.
 
(b)   So long as the principal of and interest on any Loans made to any Foreign
Subsidiary Borrower under this Agreement shall have been paid in full and all
other obligations of such Foreign Subsidiary Borrower under this Agreement shall
have been fully performed, the Parent Borrower may, by not less than five
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the relevant Lenders thereof), terminate such Subsidiary’s status as a
“Foreign Subsidiary Borrower”.
 
(c)   In order to accommodate the addition of a Wholly-Owned Foreign Subsidiary
as a Foreign Subsidiary Borrower where one or more Revolving Credit Lenders are
able and willing to lend Revolving Credit Loans to, and participate in Letters
of Credit issued for the account of, such Wholly-Owned Foreign Subsidiary, but
other Revolving Credit Lenders are not so able and willing, the Administrative
Agent shall be permitted, with the consent of the Parent Borrower, to effect
such changes to the provisions of this Article II as it reasonably believes are
appropriate in order for such provisions to operate in a customary and usual
manner for “multiple-currency” syndicated lending agreements to a corporation
and certain of its foreign subsidiaries, all with the intention of providing
procedures for the Revolving Credit Lenders who are so able and willing to
extend credit to such Wholly-Owned Foreign Subsidiaries and for the other
Revolving Credit Lenders not to be required to do so. Prior to effecting any
such changes, the Administrative Agent shall give all Revolving Credit Lenders
at least five Business Days’ notice thereof and an opportunity to comment
thereon.
 
 
Back to Table of Contents

--------------------------------------------------------------------------------

41
 
SECTION 2.26   Parent Borrower as Agent for Foreign Subsidiary Borrowers.
(a)  Each Foreign Subsidiary Borrower hereby irrevocably appoints the Parent
Borrower as the borrowing agent and attorney-in-fact for such Foreign Subsidiary
Borrower, which appointment shall remain in full force and effect unless and
until Administrative Agent shall have received prior written notice signed by
the Parent Borrower that it has resigned such position. Each Foreign Subsidiary
Borrower hereby irrevocably appoints and authorizes the Parent Borrower to (i)
provide all notices and instructions under this Agreement and (ii) take such
action as the Parent Borrower deems appropriate on its behalf to obtain
Revolving Credit Loans and the issuance of Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement.
 
(b)   Each Foreign Subsidiary Borrower hereby severally agrees to indemnify each
Lender and the Administrative Agent and hold each Lender and the Administrative
Agent harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lenders and the Administrative Agent by such Foreign
Subsidiary Borrower or by any third party whosoever, arising from or incurred by
reason of the Lenders’ or the Administrative Agent’s relying on any instructions
of the Parent Borrower on behalf of such Foreign Subsidiary Borrower, except
that such Foreign Subsidiary Borrower will have no liability under this
subsection 2.26(b) with respect to any liability that is found by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Lender or the Administrative Agent.
 
ARTICLE III. LETTERS OF CREDIT
 
SECTION 3.1   L/C Commitment. (a)  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of any Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars or an
Optional Currency and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date which is five Business Days
prior to the Revolving Credit Termination Date, provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).
 
(b)   Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York.
 
(c)   The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
SECTION 3.2   Procedure for Issuance of Letter of Credit. The Parent Borrower
(on its own behalf or on behalf of a Foreign Subsidiary Borrower) may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its
 

Back to Table of Contents

--------------------------------------------------------------------------------

42

receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Parent Borrower. The Issuing Lender shall
furnish a copy of such Letter of Credit to the Parent Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
 
SECTION 3.3   Commissions, Fees and Other Charges. (a)  The relevant Borrower
will pay a commission on all undrawn and unpaid Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurocurrency
Loans under the Revolving Credit Facility, shared ratably among the Revolving
Credit Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date. In addition, the relevant Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 1/4 of 1% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date after the Issuance Date.
 
(b)   In addition to the foregoing fees and commissions, the relevant Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
 
SECTION 3.4   L/C Participations. (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in the Issuing Lender’s obligations
and rights under each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the respective Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Percentage of the amount of such draft,
or any part thereof, which is not so reimbursed.
 
(b)   If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate (or, in the case of any such amount in an Optional Currency, the daily
average rate for the settlement of obligations between banks in such currency as
determined by the Administrative Agent) during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. If any such amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Issuing Lender by such
L/C Participant within three Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Facility (or, in the case of
any such amount in an Optional Currency, the Overnight Eurocurrency Rate for
such Optional Currency plus the Applicable Margin for Eurocurrency Loans). A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section 3.4 shall be conclusive in the absence
of manifest error.
 

Back to Table of Contents

--------------------------------------------------------------------------------

43

(c)   Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.
 
SECTION 3.5   Reimbursement Obligation of the Borrowers. Each Borrower agrees to
reimburse the Issuing Lender on each date on which the Issuing Lender notifies
the relevant Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by the Issuing Lender for the amount of (a) such draft
so paid and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment; provided that if the Issuing
Lender does not notify the relevant Borrower as provided for above earlier than
9:30 A.M. (New York City time) on the date such draft is paid then such
reimbursement payment may be made the Business Day immediately subsequent to the
date such draft is paid. Each such payment shall be made to the Issuing Lender
at its address for notices specified herein or as it may otherwise direct in
lawful money of the United States or in the relevant Optional Currency, as the
case maybe, and in immediately available funds. Interest shall be payable on any
and all amounts remaining unpaid by the relevant Borrower under this Article III
from the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate set forth in
Section 2.15(c); provided that if the Issuing Lender does not notify the
relevant Borrower as provided for above earlier than 9:30 A.M. (New York City
time) on the date such draft is paid, then for such day (and until the next
Business Day) all amounts remaining unpaid in respect of such notice shall bear
interest the rate set forth in Section 2.15(c). Each drawing under any Letter of
Credit shall (unless an event of the type described in clause (i) or (ii) of
Section 8(f) shall have occurred and be continuing with respect to the relevant
Borrower, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply) constitute a request by such Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.5 of ABR Loans in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the date of such drawing.
 
SECTION 3.6   Obligations Absolute. Each Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of the Issuing Lender. Each Borrower
agrees that any action taken or omitted by the Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards or care specified in the Uniform Commercial Code of the State of
New York, shall be binding on such Borrower and shall not result in any
liability of the Issuing Lender to such Borrower.
 

Back to Table of Contents

--------------------------------------------------------------------------------

44

SECTION 3.7   Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
relevant Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the relevant Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
 
SECTION 3.8   Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.
 
SECTION 3.9   Transitional Provisions. On the Closing Date, the certain letters
of credit outstanding under the Previous Credit Agreement as of the Closing Date
(the “Existing Facility Letters of Credit”), (i) shall be deemed to be Letters
of Credit issued pursuant to and in compliance with this Article III, (ii) the
face amount of such Existing Facility Letters of Credit shall be included in the
calculation of the available L/C Commitment and the Revolving Extensions of
Credit, (iii) the provisions of this Article III shall apply thereto, and the
Parent Borrower and the Revolving Credit Lenders hereunder hereby expressly
assume all obligations with respect to such Letters of Credit and (iv) all
liabilities of the Parent Borrower with respect to such Existing Facility
Letters of Credit shall constitute Obligations.
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants to the Administrative Agent and
each Lender that:
 
SECTION 4.1   Financial Condition.
 
The audited consolidated balance sheets of the Parent Borrower as at
December 31, 2004 and 2005 and the related consolidated statements of income and
of cash flows for the fiscal years ended December 31, 2003, 2004 and 2005,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial position of the Parent Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. All such financial statements, including the
related schedules and any notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein). As of the date of
the most recent financial statements referred to in this paragraph (b), the
Parent Borrower and its Subsidiaries did not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that were not reflected in such
financial statements, except as set forth on Schedule 4.1(b). During the period
from December 31, 2005 to and including the date hereof, there has been no
Disposition by the Parent Borrower of any material part of its business or
Property, except as set forth on Schedule 4.1.
 
SECTION 4.2   No Change. Since December 31, 2005, there has been no development
or event which has had or would reasonably be expected to have a Material
Adverse Effect.
 
SECTION 4.3   Corporate Existence; Compliance with Law. Each of the Parent
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws
 

Back to Table of Contents

--------------------------------------------------------------------------------

45

of the jurisdiction of its organization, (b) has the corporate power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except in the case of
clauses (c) and (d) to the extent that the failure to so qualify and be in good
standing or to so comply could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
SECTION 4.4   Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 4.4 and (ii) the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting the enforcement of creditors’ rights and to general equity principles
(whether enforcement is sought by proceedings in equity or at law).
 
SECTION 4.5   No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Parent Borrower or any
of its Subsidiaries in any material respect and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
(excluding compliance in the ordinary course of business with the laws and
regulations enforced by the United States Food and Drug Administration and any
compliance with comparable health and safety requirements) or Contractual
Obligation applicable to the Parent Borrower or any of its Subsidiaries would
reasonably be expected to have a Material Adverse Effect.
 
SECTION 4.6   No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent Borrower,
threatened by or against the Parent Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) which would reasonably be expected to have a Material Adverse Effect.
 
SECTION 4.7   No Default. Neither the Parent Borrower nor any of its
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
 
SECTION 4.8   Ownership of Property; Liens. Each of the Parent Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and sufficient
 

Back to Table of Contents

--------------------------------------------------------------------------------

46

title to enjoy the benefits of, or a valid leasehold interest in, all its other
Property, and none of such Property is subject to any Lien except as permitted
by Section 7.3.
 
SECTION 4.9   Intellectual Property. Except as set forth on Schedule 4.9, (a)
the Parent Borrower and each of its Subsidiaries owns, or is licensed to use or
otherwise possess a legally enforceable right to use, all Intellectual Property
necessary for the conduct of its business as currently conducted; (b) no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any material constituent of the Intellectual Property or
the validity or effectiveness of any material constituent of the Intellectual
Property, nor does the Parent Borrower know of any valid basis for any such
claim; and (c) to the Parent Borrower’s knowledge, the use of Intellectual
Property by the Parent Borrower and its Subsidiaries does not infringe on the
valid rights of any Person in any material respect.
 
SECTION 4.10   Taxes. Each of the Parent Borrower and each of its Subsidiaries
has filed or caused to be filed all Federal, state and other material tax
returns which are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate procedures and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Parent Borrower or its Subsidiaries, as the case may be); no tax
Lien has been filed, and, to the knowledge of the Parent Borrower, no material
claim is being asserted, with respect to any such tax, fee or other charge.
 
SECTION 4.11   Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect without
prior written notice to the Administrative Agent or for any purpose which
violates the provisions of the Regulations of the Board. If requested by any
Lender or the Administrative Agent, the Parent Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.
 
SECTION 4.12   Labor Matters. There are no strikes or other labor disputes
against the Parent Borrower or any of its Subsidiaries pending or, to the
knowledge of the Parent Borrower, threatened that (individually or in the
aggregate) would reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Parent Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that (individually
or in the aggregate) would reasonably be expected to have a Material Adverse
Effect. All payments due from the Parent Borrower or any of its Subsidiaries on
account of employee health and welfare insurance that (individually or in the
aggregate) would reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of the Parent
Borrower or the relevant Subsidiary.
 
SECTION 4.13   ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed 

Back to Table of Contents

--------------------------------------------------------------------------------

47

the value of the assets of such Plan allocable to such accrued benefits by a
material amount. Neither the Parent Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan which has
resulted or would reasonably be expected to result in a material liability under
ERISA, and neither the Parent Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Parent Borrower or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent.
 
SECTION 4.14   Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.
 
SECTION 4.15   Subsidiaries. (a)   Schedule 4.15 sets forth as of the Closing
Date the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party.
 
(b)   There are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock options granted to
employees, consultants, officers or directors and directors’ qualifying shares)
of any nature relating to the issuance of any Capital Stock of the Parent
Borrower or any Subsidiary, except under the Loan Documents.
 
SECTION 4.16   Use of Proceeds. The proceeds of the Tranche B Term Loans and the
Revolving Credit Loans shall be used for the general corporate purposes,
including for acquisitions not prohibited by this Agreement, of the Parent
Borrower and its Subsidiaries, and to repay Loans outstanding under the Previous
Credit Agreement. The proceeds of any Incremental Term Loans, Letters of Credit
and Swingline Loans shall be used for the general corporate purposes, including
for acquisitions not prohibited by this Agreement, of the Parent Borrower and
its Subsidiaries.
 
SECTION 4.17   Environmental Matters. Except as individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect:
 
(a) The facilities and properties owned, leased or operated by the Parent
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances which (i) constitute or constituted a
violation of, or (ii) would reasonably be expected to have given rise to a
release or a threat of release, as regulated or defined, under any Environmental
Law.
 
(b) The Properties and all operations at the Properties are in material
compliance, and have in the last five years been in material compliance, with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Parent Borrower or any of its
Subsidiaries (the “Business”). Neither the Parent Borrower nor any of its
Subsidiaries has contractually assumed any liability of any other Person under
Environmental Laws other than in the ordinary course of business.
 
(c) Neither the Parent Borrower nor any of its Subsidiaries has received or is
aware of any notice of violation, alleged violation, non-compliance, liability
or potential liability, judicial proceeding or governmental or administrative
action or consent decrees or other decrees, consent orders, administrative
orders or other orders, regarding environmental matters or compliance with
 

Back to Table of Contents

--------------------------------------------------------------------------------

48

Environmental Laws with regard to any of the Properties or the Business, nor
does the Parent Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened.
 
(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which would
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that would reasonably be expected to give rise to liability under, any
applicable Environmental Law.
 
(e) There has been no release or threat of release of Materials of Environmental
Concern at or from the properties previously owned or operated by the Parent
Borrower or any Subsidiary (the “Former Properties”) during such period of
ownership or operation, or arising from or related to the operations of the
Parent Borrower or any Subsidiary in connection with the Former Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that would reasonably be expected to give rise to liability under
Environmental Laws.
 
SECTION 4.18   Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
to the Administrative Agent or the Lenders or any of them, by or on behalf of
any Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the Closing Date), any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Parent Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that would reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
SECTION 4.19   Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.19 and such other filings as are specified on
Schedule 3 to the Guarantee and Collateral Agreement, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3).
 

Back to Table of Contents

--------------------------------------------------------------------------------

49

SECTION 4.20   Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
 
ARTICLE V. CONDITIONS PRECEDENT
 
SECTION 5.1   Conditions to the Effectiveness of this Agreement. The amendment
and restatement of the Previous Credit Agreement effected hereby and the
agreement of each Lender to make the extensions of credit requested to be made
by it is subject to the satisfaction, prior to or concurrently with the making
of such extension of credit on the Closing Date, of the following conditions
precedent:
 
(a) Credit Agreement. The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Parent
Borrower and each Lender.
 
(b) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Closing Date, and all expenses required to
be paid on or before the Closing Date for which invoices have been timely
presented, including, without limitation, the reasonable fees and expenses of
legal counsel, on or before the Closing Date.
 
(c) Security Documents. The Administrative Agent shall have received the Second
Amendment to Guarantee and Collateral Agreement, which shall include a guarantee
by the Parent Borrower of the Obligations of any Foreign Subsidiary Borrowers,
executed and delivered by an authorized officer of the Parent Borrower and each
other Loan Party.
 
(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Parent
Borrower and its Subsidiaries are located, and such search shall reveal no liens
on any of the assets of the Parent Borrower or any Subsidiary except for liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
 
(e) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
 
(f) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
 
(i)  the legal opinion of Sullivan & Cromwell LLP, counsel to the Parent
Borrower and its Subsidiaries, substantially in the form of Exhibit E-1; and
 
(ii)  the legal opinion of Daniel S. Jonas, general counsel of the Parent
Borrower and its Subsidiaries, substantially in the form of Exhibit E-2.
 
SECTION 5.2   Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including, without limitation, the Incremental Term Loans) is subject to the
satisfaction of the following conditions precedent:
 
(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date.
 

Back to Table of Contents

--------------------------------------------------------------------------------

50

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
SECTION 5.3   Conditions to Initial Loan to Each Foreign Subsidiary Borrower.
The agreement of each Revolving Credit Lender to make any Loans or issue any
Letters of Credit to any Foreign Subsidiary Borrower that was not a party to
this Agreement as of the Closing Date is subject to the satisfaction of the
following conditions precedent:
 
(a)   Joinder Agreement. The Administrative Agent shall have received a Foreign
Subsidiary Borrower Joinder Agreement, substantially in the form of Exhibit I,
executed and delivered by such Foreign Subsidiary Borrower and the Parent
Borrower.
 
(b)   Opinion. The Administrative Agent shall have received an opinion of
counsel for such Foreign Subsidiary Borrower reasonably acceptable to the
Administrative Agent, covering such matters relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request.
 
(c)   Other Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Foreign Subsidiary Borrower, the authorization of the transactions
contemplated hereby relating to such Foreign Subsidiary Borrower and any other
legal matters relating to such Foreign Subsidiary Borrower, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
(d) Additional Representations and Warranties. Unless otherwise agreed by the
Administrative Agent, the following representations and warranties shall be true
and correct on and as of such date:


(i) Pari Passu. Subject to applicable Requirements of Law, the obligations of
such Foreign Subsidiary Borrower under this Agreement, when executed and
delivered by such Foreign Subsidiary Borrower, will rank at least pari passu
with all unsecured Indebtedness of such Foreign Subsidiary Borrower.


(ii) No Immunities, etc. Such Foreign Subsidiary Borrower is subject to civil
and commercial law with respect to its obligations under this Agreement and any
Note, and the execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Foreign Subsidiary
Borrower nor any of its property, whether or not held for its own account, has
any immunity (sovereign or other similar immunity) from any suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or other similar immunity) under laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
in respect of its obligations under this Agreement or any Note. Such Foreign
Subsidiary Borrower has waived, and hereby does waive, every immunity (sovereign
or otherwise) to which it or any of its properties would otherwise be entitled
from any legal action, suit or proceeding, from jurisdiction of any court and
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment,

Back to Table of Contents

--------------------------------------------------------------------------------

51

execution of judgment or otherwise) under the laws of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing in respect of its
obligations under this Agreement and any Note. The waiver by such Foreign
Subsidiary Borrower described in the immediately preceding sentence is the
legal, valid and binding obligation of such Foreign Subsidiary Borrower, subject
to customary qualifications and limitations.


(iii) No Recordation Necessary. This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing for the enforcement hereof or
thereof against such Foreign Subsidiary Borrower under the law of such
jurisdiction, and to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement and any such Note. It is not
necessary to ensure the legality, validity, enforceability or admissibility in
evidence of this Agreement and any such Note that this Agreement, any Note or
any other document be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Subsidiary Borrower is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of this Agreement, any
Note or any other document, except for any such filing, registration or
recording, or execution or notarization, as has been made or is not required to
be made until this Agreement, any Note or any other document is sought to be
enforced and for any charge or tax as has been timely paid.


(iv) Exchange Controls. The execution, delivery and performance by such Foreign
Subsidiary Borrower of this Agreement, any Note or the other Loan Documents is,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Subsidiary Borrower is organized and existing, not subject to
any notification or authorization except (i) such as have been made or obtained
or (ii) such as cannot be made or obtained until a later date (provided any
notification or authorization described in immediately preceding clause (ii)
shall be made or obtained as soon as is reasonably practicable).
 
ARTICLE VI. AFFIRMATIVE COVENANTS
 
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall and shall cause each of its Subsidiaries to:
 
SECTION 6.1   Financial Statements. Furnish to the Administrative Agent and each
Lender:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent Borrower, a copy of the audited consolidated balance
sheet of the Parent Borrower and its Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
Borrower, the unaudited consolidated balance sheet of the Parent Borrower and
its Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);
 

Back to Table of Contents

--------------------------------------------------------------------------------

52

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein, and provided that the financial statements referred to in
Section 6.1(b) need not contain footnotes).
 
SECTION 6.2   Certificates; Other Information. Furnish to the Administrative
Agent and each Lender, or, in the case of clause (g), to the Administrative
Agent for the relevant Lender:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Parent Borrower and its Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Parent Borrower, as the case may be, (y) to the extent not
previously disclosed to the Administrative Agent, a listing of any county or
state within the United States where any Loan Party keeps inventory or equipment
and of any Intellectual Property acquired by any Loan Party since the date of
the most recent list delivered pursuant to this clause (y) (or, in the case of
the first such list so delivered, since the Closing Date) and (z) any change of
jurisdiction of organization of any Loan Party;
 
(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Parent Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent Borrower and its Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow, projected
changes in financial position and projected income), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;
 
(d) within 45 days (and 90 days in the case of the end of a fiscal year) after
the end of each fiscal quarter of the Parent Borrower, either (i) a Form 10-Q or
10-K for the Parent Borrower and its Subsidiaries for such fiscal quarter, which
contains a narrative discussion and analysis of the financial condition and
results of operations of the Parent Borrower and its Subsidiaries for such
fiscal quarter, or (ii) such narrative discussion and analysis;
 
(e) (i) within five days after the same are sent, copies of all financial
statements and reports which the Parent Borrower sends to the holders of any
class of its debt securities or public equity securities and (ii) within five
days after the same are filed, copies of all financial statements and periodic
reports which the Parent Borrower may make to, or file with, the SEC,
 

Back to Table of Contents

--------------------------------------------------------------------------------

53

provided that the Parent Borrower shall be deemed to have complied with this
clause (f)(ii) if the Parent Borrower provides written notice (which may be in
electronic form) of the making or filing of any such financial statements or
reports and the same is continuously available on “EDGAR”, the Electronic Data
Gathering Analysis and Retrieval system of the SEC, or
“http://www.sec.gov/edgarhp.htm”; and
 
(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent.
 
SECTION 6.3   Payment of Obligations. (a)  Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate procedures or
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Parent Borrower or its Subsidiaries, as the case may be.
 
(b)   Each of the Loan Parties will pay and discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate procedures or reserves in conformity with GAAP with
respect thereto have been provided on the books of such Loan Party and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein.
 
SECTION 6.4   Conduct of Business and Maintenance of Existence, etc. (a) (i)
Preserve, renew and keep in full force and effect its corporate existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
SECTION 6.5   Maintenance of Property; Insurance. (a)  Keep all Property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted; (b)   maintain with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business; (c) maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) insuring such Loan Party against liability for personal injury and property
damage relating to such Inventory and Equipment, such policies to be in such
form and amounts and having such coverage as may be reasonably satisfactory to
the Administrative Agent and the Lenders (all such insurance shall (A) provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (B) name the Administrative
Agent as loss payee, and (C) be reasonably satisfactory in all other respects to
the Administrative Agent); and (d) the Parent Borrower shall deliver to the
Administrative Agent and the Lenders a report of a reputable insurance broker
with respect to such insurance during the month of November in each calendar
 

Back to Table of Contents

--------------------------------------------------------------------------------

54
 
year and such supplemental reports with respect thereto as the Administrative
Agent may from time to time reasonably request.
 
SECTION 6.6   Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Parent Borrower
and its Subsidiaries with officers and employees of the Parent Borrower and its
Subsidiaries and with its independent certified public accountants.
 
SECTION 6.7   Notices. Promptly give notice to the Administrative Agent and each
Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any material Contractual
Obligation of the Parent Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent
Borrower or any of its Subsidiaries and any Governmental Authority, which in
either case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;
 
(c) any litigation or proceeding directly affecting the Parent Borrower or any
of its Subsidiaries in which the amount sought from the Parent Borrower and its
Subsidiaries is $5,000,000 or more and not covered by insurance or in which
injunctive or similar relief material to the operations of the Parent Borrower
is sought as to which the Parent Borrower or any of its Subsidiaries has
knowledge or reasonably should have knowledge;
 
(d) the following events, as soon as possible and in any event within 30 days
after the Parent Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Parent Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;
and
 
(e) any development or event which has had or would reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Parent Borrower or the relevant Subsidiary
proposes to take with respect thereto.
 
SECTION 6.8   Environmental Laws. (a)  Comply with, and make all reasonable
efforts to ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and make
all reasonable efforts to ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except to
the extent that any noncompliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
Back to Table of Contents

--------------------------------------------------------------------------------

55
 
(b)   Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that any
noncompliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
SECTION 6.9   Additional Collateral, etc. (a)  With respect to any Property
acquired after the Closing Date by the Parent Borrower or any of its Material
Domestic Subsidiaries (other than (x) any Property described in paragraph (b),
(c) or (d) below and (y) any Property subject to a Lien expressly permitted by
Section 7.3(g), (l) (if such Lien was granted in a transaction comparable to
that permitted by Section 7.3(g)) or (o)) as to which the Administrative Agent,
for the benefit of the Lenders, does not have a perfected Lien, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable in order to grant to the Administrative Agent, for
the benefit of the Lenders, a security interest in such Property and (ii) take
all actions necessary or reasonably advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such Property, subject to no Liens except as permitted by Section
7.3, including without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.
 
(b)   With respect to any fee interest in any real property having a purchase
price (together with improvements thereof) of at least $5,000,000 acquired after
the Closing Date by the Parent Borrower or any of its Material Domestic
Subsidiaries (other than any such real property subject to a Lien expressly
permitted by Section 7.3(g)), promptly (i) execute and deliver a first priority
mortgage in a form reasonably satisfactory to the Administrative Agent in favor
of the Administrative Agent, for the benefit of the Lenders, covering such real
property, subject to no Liens except as permitted by Section 7.3, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount equal to
the purchase price of such real estate as well as a current ALTA survey thereof,
together with a surveyor’s certificate and (y) any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such mortgage or deed of trust, each of the foregoing in form
and substance reasonably satisfactory to the Administrative Agent and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent a
legal opinion relating to the enforceability of such mortgage which opinion
shall be in form and substance and with customary exceptions and qualifications,
and from counsel, reasonably satisfactory to the Administrative Agent.
 
(c)   With respect to any new Subsidiary (other than any non-Material Domestic
Subsidiary, non-Material Foreign Subsidiary and Excluded Foreign Subsidiary)
created or acquired after the Closing Date by the Parent Borrower (which, for
the purposes of this paragraph (c), shall include any existing Subsidiary that
becomes a Material Domestic Subsidiary or that ceases to be an Excluded Foreign
Subsidiary and is a Material Foreign Subsidiary) or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or reasonably advisable in order to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest in
the Capital Stock of such new Subsidiary which is owned by the Parent Borrower
or any of its Subsidiaries, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Parent Borrower or such Subsidiary, as the case may be, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary or reasonably advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, subject to no Liens except as
permitted by Section 7.3, including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee
 

Back to Table of Contents

--------------------------------------------------------------------------------

56

and Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance and with customary exceptions and
qualifications, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
(d)   With respect to any new Excluded Foreign Subsidiary which is a Material
Foreign Subsidiary created or acquired after the Closing Date by the Parent
Borrower or any of its Subsidiaries (which, for the purposes of this paragraph
(d), shall include any existing Excluded Foreign Subsidiary that becomes a
Material Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or reasonably advisable in order to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
which is owned by the Parent Borrower or any of its Subsidiaries (provided that
in no event shall more than 65% of the total outstanding Capital Stock of any
such new Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, if such
Capital Stock is certificated, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Parent Borrower or
such Subsidiary, as the case may be, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the Administrative Agent thereon, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance and with customary exceptions and qualifications, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
SECTION 6.10   Additional Covenants Relating to Collateral. (a)  If any amount
in excess of $2,500,000 payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Chattel Paper,
deliver such Instrument or Chattel Paper immediately to the Administrative
Agent, duly indorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to the Guarantee and Collateral Agreement.
 
(b)   Not, except upon 15 days’ prior written notice to the Administrative Agent
and delivery to the Administrative Agent of (A) all additional executed
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for in the Guarantee and Collateral Agreement, and
(B) if applicable, a written supplement to Schedule 5 to the Guarantee and
Collateral Agreement showing any additional location at which Inventory or
Equipment shall be kept:
 
(i) permit any of the Inventory or Equipment to be kept at a location other than
those listed on Schedule 5 to the Guarantee and Collateral Agreement (other than
mobile goods and Inventory and Equipment located temporarily in a UCC financing
statement filing jurisdiction the aggregate fair market value of which is less
than $2,500,000);
 
(ii) change the location of its chief executive office or sole place of business
from that referred to in Section 4.4 of the Guarantee and Collateral Agreement;
or
 


Back to Table of Contents

--------------------------------------------------------------------------------

57
 
(iii) change its name, identity or corporate structure to such an extent that
any financing statement filed by the Administrative Agent in connection with the
Guarantee and Collateral Agreement would become misleading.
 
(c)   Advise the Administrative Agent and the Lenders promptly, in reasonable
detail, of:
 

(i) any Lien (other than security interests created hereby or Liens permitted
under Section 7.3) on any material portion of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder in any material respect; and
 
(ii) the occurrence of any other event which would reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
 
SECTION 6.11   Interest Rate Protection. In the case of the Parent Borrower, at
such time and from time to time as reasonably requested by the Administrative
Agent upon not less than 90 days’ prior written notice to the Parent Borrower,
enter into Swap Agreements with respect to floating rate obligations in respect
of an aggregate principal amount of not more than 50% of the Term Loans, and at
such market rates and on terms and conditions, reasonably satisfactory to the
Administrative Agent.
 
ARTICLE VII. NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Parent Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:
 
SECTION 7.1   Financial Condition Covenants.
 
(a)   Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Parent
Borrower ending with any fiscal quarter set forth below to exceed the ratio set
forth below opposite such fiscal quarter:
 
Fiscal Quarter
Consolidated
Leverage Ratio
 
 
June 30, 2006
4.50 to 1.00
September 30, 2006
4.50 to 1.00
December 31, 2006
4.00 to 1.00
March 31, 2007
4.00 to 1.00
June 30, 2007
3.75 to 1.00
September 30, 2007
3.75 to 1.00
December 31, 2007
3.75 to 1.00
March 31, 2008 and thereafter
3.50 to 1.00

 
 
Back to Table of Contents

--------------------------------------------------------------------------------

58


(b)   Consolidated Senior Debt Leverage Ratio. Permit the Consolidated Senior
Debt Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Parent Borrower to exceed 3.00 to 1.00.
 
(c)   Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Parent Borrower ending with any fiscal quarter set forth below to be less than
the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter
Consolidated
Fixed Charge
Coverage Ratio
   
June 30, 2006 to December 31, 2006
2.25 to 1.00
March 31, 2007 and thereafter
2.50 to 1.00

 
SECTION 7.2   Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
 
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b) Indebtedness of the Parent Borrower to any Subsidiary and of any
Wholly-Owned Subsidiary Guarantor to the Parent Borrower or any other
Subsidiary;
 
(c) Indebtedness secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding;
 
(d) Capital Lease Obligations in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding;
 
(e) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(e)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof);
 
(f) guarantees made in the ordinary course of business by the Parent Borrower or
any of its Subsidiaries of obligations of any Wholly-Owned Subsidiary Guarantor;
 
(g) Indebtedness of the Parent Borrower or its Subsidiaries on account of
industrial revenue bonds in an aggregate principal amount not to exceed
$30,000,000 at any one time outstanding;
 
(h) guarantees made in the ordinary course of business by the Parent Borrower or
any of its Subsidiaries of lease obligations of their customers in respect of
equipment sold by the Parent Borrower or any of its Subsidiaries to a third
party and then leased to such customer in an aggregate amount outstanding at any
time not to exceed $20,000,000;
 
(i) Indebtedness in respect of letters of credit (not otherwise permitted under
this Section 7.2) outstanding in the ordinary course of business in an aggregate
face amount not to exceed $10,000,000;
 
 
 

Back to Table of Contents

--------------------------------------------------------------------------------

59

(j) Indebtedness of any Wholly-Owned Foreign Subsidiary to the Parent Borrower
or any other Subsidiary (so long as no Default or Event of Default shall have
occurred and be continuing at the time of the incurrence of such Indebtedness),
provided that (x) the requirements of Section 6.9 are satisfied and (y) the
aggregate principal amount of such Indebtedness at any time outstanding shall
not exceed the greater of $40,000,000 or 10% of the Consolidated Total Tangible
Assets (measured on the date of incurrence of the most recent of such
Indebtedness) less the aggregate fair market value of any Property Disposed of
to a Wholly-Owned Foreign Subsidiary pursuant to Section 7.5(e), and provided,
further, that any Indebtedness permitted by this Section 7.2(j) shall be
evidenced by a note or similar instrument and pledged in accordance with Section
6.9 and the Guarantee and Collateral Agreement;
 
(k) additional Indebtedness of the Parent Borrower or any of its Subsidiaries in
an aggregate principal amount (for the Parent Borrower and all Subsidiaries) not
to exceed $20,000,000 at any one time outstanding;
 
(l) Indebtedness incurred in connection with or in substitution or replacement
of a Receivables Transfer Program in an aggregate principal amount not to exceed
$100,000,000; and
 
(m) Permitted Subordinated Indebtedness, provided that the Parent Borrower and
its Subsidiaries are in compliance with the financial covenants contained in
Section 7.1, computed on a pro forma basis as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which financial
statements are available.
 
SECTION 7.3   Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, except for:
 
(a) Liens for taxes, assessments or charges not yet due or which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Parent Borrower
or its Subsidiaries, as the case may be, in conformity with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith by appropriate proceedings and Liens securing judgments to the
extent not constituting an Event of Default pursuant to Section 8(h);
 
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Parent Borrower or any of its Subsidiaries;


Back to Table of Contents

--------------------------------------------------------------------------------

60
 
(f) Liens in existence on the Closing Date listed on Schedule 7.3(f) (and any
replacements or extensions thereof), securing Indebtedness permitted by Section
7.2(e), provided that no such Lien is spread to cover any additional Property
after the Closing Date and that the amount of Indebtedness secured thereby is
not increased;
 
(g) Liens upon real and/or tangible personal Property acquired after the Closing
Date (by purchase, construction or otherwise) by the Parent Borrower or any of
its Subsidiaries, each of which Liens either (i) existed on such Property before
the time of its acquisition and was not created in anticipation thereof or (ii)
was created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such Property and permitted by Section 7.2; provided that (A)
no such Lien shall extend to or cover any Property of the Parent Borrower or
such Subsidiary other than the Property so acquired or financed, and (B) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed 80% of the fair market value (as determined in good faith by a
Responsible Officer of the Parent Borrower) of such Property at the time it was
acquired (by purchase, construction or otherwise);
 
(h) Liens created pursuant to the Security Documents;
 
(i) any interest or title of a lessor under any lease entered into by the Parent
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(j) Liens arising from precautionary UCC financing statement filings regarding
operating leases or consignment arrangements entered into by the Parent Borrower
or its Subsidiaries in the ordinary course of business;
 
(k) Liens in favor of banking institutions encumbering the deposits (including
the right of setoff) held by such banking institutions in the ordinary course of
business and which are within the general parameters customary in the banking
industry;
 
(l) Liens on the property or assets of a corporation which becomes a Subsidiary
after the Closing Date securing Indebtedness permitted by Section 7.2, provided
that (i) such Liens existed at the time such corporation became a Subsidiary and
were not created in anticipation thereof, (ii) any such Lien is not spread to
cover any additional property or assets of such corporation after the time such
corporation becomes a Subsidiary, and (iii) the amount of Indebtedness secured
thereby is not increased;
 
(m) Liens not otherwise permitted by this Section 7.3 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Parent Borrower and
all Subsidiaries) $10,000,000 at any one time;
 
(n) Liens securing Indebtedness permitted by Section 7.2(e) on the real property
of the Parent Borrower or its Subsidiaries in Largo, Florida;
 
(o) Liens on accounts receivable or related ancillary rights and assets sold,
transferred, encumbered or otherwise disposed of, or purported to have been
sold, transferred, encumbered or otherwise disposed of pursuant to a Receivables
Transfer Program in accordance with Section 7.5(k); and
 
Back to Table of Contents

--------------------------------------------------------------------------------

61
 
(p) Liens in the nature of escrow arrangements for deferred payments to be made
in connection with a Permitted Business Acquisition to the extent such payments
constitute amounts permitted under Section 7.8(k) and the rights of any
beneficiary thereunder.
 
SECTION 7.4   Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or a substantial part
of its Property or business except:
 
(a) any Subsidiary of the Parent Borrower may be merged or consolidated with or
into the Parent Borrower (provided that the Parent Borrower shall be the
continuing or surviving corporation), any Wholly-Owned Subsidiary Guarantor
(provided that the Wholly-Owned Subsidiary Guarantor shall be the continuing or
surviving corporation) or an entity that will become a Wholly-Owned Subsidiary
Guarantor following a Permitted Business Acquisition;
 
(b) any Subsidiary of the Parent Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Parent Borrower or any
Wholly-Owned Subsidiary Guarantor;
 
(c) any Foreign Subsidiary of the Parent Borrower may be merged or consolidated
with or into any other Foreign Subsidiary (provided that if either such
Subsidiary is a Wholly-Owned Foreign Subsidiary, such Wholly-Owned Foreign
Subsidiary shall be the continuing or surviving corporation);
 
(d) any Foreign Subsidiary of the Parent Borrower may dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to any Wholly-Owned Foreign
Subsidiary of the Parent Borrower; and
 
(e) to the extent permitted by Section 7.5.
 
SECTION 7.5   Limitation on Sale of Assets. Dispose of any of its Property or
business (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
 
(a)   the Disposition of obsolete or worn out property in the ordinary course of
business;
 
(b)   the sale or other Disposition of inventory in the ordinary course of
business;
 
(c)   Dispositions permitted by Section 7.4(b) and 7.4(d);
 
(d)   the sale or issuance of any Subsidiary’s Capital Stock to the Parent
Borrower or any Wholly-Owned Subsidiary Guarantor;
 
(e)   so long as no Default or Event of Default shall have occurred and be
continuing, Dispositions of Property from the Parent Borrower or any Subsidiary
Guarantor to any Wholly-Owned Foreign Subsidiary, provided that (x) the
requirements of Section 6.9 are satisfied and (y) the aggregate fair market
value of such Property since the Closing Date does not exceed 10% of the
Consolidated Total Tangible Assets (measured on the date of incurrence of the
most recent of such Indebtedness);
 
(f)   any Asset Sale (including any sale and leaseback transactions permitted by
Section 7.11) or Recovery Event; provided that the aggregate fair market value
of all assets sold in connection
 


Back to Table of Contents

--------------------------------------------------------------------------------

62
 
with Asset Sales in reliance on this clause (f) since the Closing Date shall not
exceed the Permitted Asset Sale Amount then in effect, and provided, further
that the requirements of Section 2.12(b) are complied with in connection with
such Asset Sale;
 
(g)   monetary payments made in the ordinary course of business;
 
(h)   the sale or discount without recourse of accounts receivable arising in
the ordinary course of business of the Parent Borrower and its Subsidiaries in
connection with the compromise or collection thereof;

(i)   the sale or issuance of a minimal number of any Foreign Subsidiary’s
Capital Stock to a foreign national to the extent required by local law in a
jurisdiction outside the United States;
 
(j)   any Disposition of Property or series of related Dispositions of Property
which yields net proceeds to the Parent Borrower or any of its Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) of less than $5,000,000;
 
(k)   the sale, transfer, encumbrance or other disposition of accounts
receivable or related ancillary rights and assets pursuant to a Receivables
Transfer Program; and
 
(l)   the sale, transfer, encumbrance or other disposition of securities or
related ancillary rights and assets pursuant to sales, marketing and
distribution arrangements.
 
Any Collateral which is sold, transferred or otherwise conveyed pursuant to this
Section 7.5 to a Person other than the Parent Borrower and its Subsidiaries
shall, upon the consummation of such sale in accordance with the terms of this
Agreement and the other Loan Documents, be released from the Liens granted
pursuant to the Security Documents and each Lender hereby authorizes and
instructs the Administrative Agent to take such action as the Parent Borrower
reasonably may request to evidence such release.
 
SECTION 7.6   Limitation on Dividends. Declare or pay any dividend (other than
dividends payable solely in Capital Stock of the Person making such dividend)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any shares of any class of Capital Stock of the Parent
Borrower or any Subsidiary or any warrants or options to purchase any such
Capital Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Parent Borrower or any Subsidiary
(collectively, “Restricted Payments”), except:
 
(a) that any Subsidiary may make Restricted Payments to the Parent Borrower or
any Wholly-Owned Subsidiary Guarantor;
 
(b) (A) repurchases of Capital Stock made in order to fulfill the obligations of
the Parent Borrower or any Subsidiary under an employee or director stock
purchase plan or similar plan covering employees of the Parent Borrower or any
Subsidiary as from time to time in effect and (B) cash payments made in lieu of
issuing fractional shares of Borrower’s Capital Stock, in an aggregate amount
for purposes of clauses (A) and (B) not to exceed $10,000,000 per year;
 
Back to Table of Contents

--------------------------------------------------------------------------------

63
 
(c) redemptions of Capital Stock in connection with a rights plan adopted by the
Board of Directors of the Parent Borrower in an aggregate amount equal to
$10,000,000 since the Closing Date; and
 
(d) that the Parent Borrower may make Restricted Payments (i) in any fiscal year
in an aggregate amount not to exceed $30,000,000, provided that any such amount
referred to in this clause (i), if not so expended in the fiscal year for which
it is permitted, may be carried over for expenditure in, but only in, the next
succeeding fiscal year or (ii) with any Available Excess Cash Flow.
 
SECTION 7.7   Limitation on Capital Expenditures. Make or commit to make (by way
of the acquisition of securities of a Person or otherwise) any Capital
Expenditure (other than any Capital Expenditure in connection with a Permitted
Business Acquisition the amount of which is included in the calculation
thereof), except (a) Capital Expenditures of the Parent Borrower and its
Subsidiaries in the ordinary course of business not exceeding $30,000,000 for
each fiscal year, provided that (i) such amount, if not so expended in the
fiscal year for which it is permitted, may be carried over for expenditure in,
but only in, the next succeeding fiscal year and (ii) Capital Expenditures made
pursuant to this clause (a) during any fiscal year shall be deemed made, first,
in respect of amounts carried over from the prior fiscal year pursuant to
subclause (i) above and, second, in respect of amounts permitted for such fiscal
year as provided above and (b) Capital Expenditures made with the proceeds of
any Reinvestment Deferred Amount.
 
SECTION 7.8   Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets constituting all or a material part of a business
unit of, or make any other investment in, any Person, except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) investments in Cash Equivalents;
 
(c) Guarantee Obligations permitted by Section 7.2;
 
(d) loans and advances to employees or directors of the Parent Borrower or its
Subsidiaries in the ordinary course of business (including, without limitation,
for travel, entertainment and relocation expenses) in an aggregate amount for
the Parent Borrower and its Subsidiaries not to exceed $2,000,000 at any one
time outstanding, provided, however that this provision shall not limit key man
insurance;
 
(e) the investment by the Parent Borrower of accounts receivable or related
rights and assets pursuant to a Receivables Transfer Program into a Subsidiary
of the Parent Borrower;
 
(f) investments made by the Parent Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;
 
(g) investments by the Parent Borrower or any of its Subsidiaries in the Parent
Borrower or any Subsidiary Guarantor in the ordinary course of business;
 
(h) investments (including debt obligations and Capital Stock) by the Parent
Borrower and its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and
 


Back to Table of Contents

--------------------------------------------------------------------------------

64
 
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;
 
(i) so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower and any Subsidiary may (i) make equity
investments in, or create, any Wholly-Owned Foreign Subsidiary (by way of
capital contribution or otherwise), provided that (x) the requirements of
Section 6.9 are satisfied and (y) the aggregate amount of all such investments
in such Foreign Subsidiaries (other than investments in Foreign Subsidiaries in
accordance with Section 7.8(k)) shall not exceed $60,000,000 since the Closing
Date (plus any Available Excess Cash Flow) and (ii) make advances, loans or
extensions of credit to any Wholly-Owned Foreign Subsidiary, provided that the
Indebtedness of such Wholly-Owned Foreign Subsidiary is permitted under Section
7.2(j);
 

(j) in addition to investments otherwise expressly permitted by this Section
7.8, so long as no Default or Event of Default shall have occurred and be
continuing, investments, loans or advances by the Parent Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost) not to exceed $30,000,000
since the Closing Date;
 
(k) other investments constituting Permitted Business Acquisitions for aggregate
consideration not to exceed $150,000,000 (plus any Available Excess Cash Flow)
in any one calendar year; provided that if any earn-out payment is contemplated
in connection with any such Permitted Business Acquisition, then, for the
purposes of this Section 7.8(k), such earn-out payment shall constitute
consideration as part of a Permitted Business Acquisition in the calendar year
in which such payment is made and be subject to the basket limitations above at
the time of payment thereof, regardless of the date such Permitted Business
Acquisition is consummated.
 
SECTION 7.9   Limitation on Optional Payments and Modifications of Debt
Instruments, etc. (a)  Make or offer to make any payment, prepayment, repurchase
or redemption of or otherwise defease or segregate funds with respect to
Permitted Subordinated Indebtedness (other than scheduled interest payments
required to be made in cash), other than (i) with any Available Excess Cash Flow
or (ii) with Net Cash Proceeds of the sale or issuance of Capital Stock by the
Parent Borrower or any of its Subsidiaries which remain available after
application of the required percentage of such Net Cash Proceeds to the
prepayment of the Term Loans in accordance with Section 2.12(a)(i), if required
thereunder;
 
(b)   amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any Permitted Subordinated
Indebtedness (i) which amends or modifies the subordination provisions contained
therein; (ii) which shortens the fixed maturity, or increases the rate or
shortens the time of payment of interest on, or increases the amount or shortens
the time of payment of any principal or premium payable whether at maturity, at
a date fixed for prepayment or by acceleration or otherwise of such
Indebtedness, or increases the amount of, or accelerates the time of payment of,
any fees payable in connection therewith; (iii) which relates to the affirmative
or negative covenants, events of default or remedies under the documents or
instruments evidencing such Indebtedness and the effect of which is to subject
the Parent Borrower or any of its Subsidiaries, to any more onerous or more
restrictive provisions; or (iv) which otherwise adversely affects the interests
of the Lenders as senior creditors or the interests of the Lenders under this
Agreement or any other Loan Document in any respect; or
 
(c)   amend its certificate of incorporation in any manner materially adverse to
the Lenders without the prior written consent of the Required Lenders.
 
 
Back to Table of Contents

--------------------------------------------------------------------------------

65
 
SECTION 7.10   Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than the Parent
Borrower or any Wholly-Owned Subsidiary Guarantor) unless such transaction is
(a) not otherwise prohibited under this Agreement and (b) upon fair and
reasonable terms no less favorable to the Parent Borrower or such Subsidiary, as
the case may be, than it would obtain in a comparable arm’s length transaction
with a Person which is not an Affiliate, except that this Section 7.10 shall not
prohibit the sale, transfer, encumbrance or other disposition by the Parent
Borrower to a Subsidiary of the Parent Borrower of accounts receivable or
related ancillary rights or assets, or interests therein, pursuant to a
Receivables Transfer Program.
 
SECTION 7.11   Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by the Parent Borrower or any
Subsidiary of real or personal property which has been or is to be sold or
transferred by the Parent Borrower or such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Parent Borrower or such
Subsidiary, except in respect of assets the aggregate fair market value of which
does not exceed $20,000,000 since the Closing Date.
 
SECTION 7.12   Limitation on Changes in Fiscal Periods. Change the Parent
Borrower’s method of determining fiscal quarters or fiscal years.
 
SECTION 7.13   Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement which prohibits or limits the ability of
the Parent Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Guarantor, its obligations under the Guarantee and Collateral Agreement, other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens, Capital Lease Obligations otherwise
permitted hereby or Liens permitted by Sections 7.3(f) or (l) (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (c) an agreement entered into in connection with a
Receivables Transfer Program that prohibits or limits the ability of the Parent
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon the accounts receivable or related ancillary rights or assets, or
interests therein, sold, transferred, encumbered or otherwise disposed of
pursuant to such Receivable Transfer Program.
 
SECTION 7.14   Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Parent Borrower to (a) pay
dividends or make any other distributions in respect of any Capital Stock of
such Subsidiary held by, or pay any Indebtedness owed to, the Parent Borrower or
any other Subsidiary of the Parent Borrower, (b) make loans or advances to, or
other Investments in, the Parent Borrower or any other Subsidiary of the Parent
Borrower or (c) transfer any of its assets to the Parent Borrower or any other
Subsidiary of the Parent Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement which has been entered into in connection with the Disposition
of all or substantially all of the Capital Stock or assets of such Subsidiary
and (iii) any restrictions imposed pursuant to a Receivables Transfer Program
with respect to a Subsidiary established solely for the purpose of a Receivables
Transfer Program.
 
SECTION 7.15   Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Parent Borrower or any of its Subsidiaries is engaged on the date of this
Agreement or which are reasonably related thereto.
 
 
Back to Table of Contents

--------------------------------------------------------------------------------

66
 
 
ARTICLE VIII. EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation or any other
amount payable hereunder or under any other Loan Document within five days after
any such interest or other amount becomes due in accordance with the terms
hereof; or
 
(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Article VII; or
 
(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Article VIII), and such default
shall continue unremedied for a period of 30 days; or
 
(e) The Parent Borrower or any of its Subsidiaries shall (i) default in making
any payment of any principal of any Indebtedness (including, without limitation,
any Guarantee Obligation, but excluding the Loans) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace (not to exceed 31
days), if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $10,000,000; or
 
(f) (i) The Parent Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent Borrower or any of its Subsidiaries shall make a general assignment for
the

Back to Table of Contents

--------------------------------------------------------------------------------

67

benefit of its creditors; or (ii) there shall be commenced against the Parent
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent Borrower or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Parent Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent Borrower or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
 
(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Parent Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the Parent
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition which shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
 
(h) One or more judgments or decrees shall be entered against the Parent
Borrower or any of its Subsidiaries involving in the aggregate a liability (not
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $10,000,000 or more, and all such judgments or decrees shall not
have been paid, vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or
 
(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents in respect of
material assets shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or
 
(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
(A) shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Parent Borrower or (B) shall obtain the power
(whether or not exercised) to elect a majority of the Parent Borrower’s
directors; or (ii) the board of directors of the Parent Borrower shall cease to
consist of a majority of Continuing Directors; or
 
Back to Table of Contents

--------------------------------------------------------------------------------

68
 
 
(l) Any Permitted Subordinated Indebtedness or any guarantee thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the documents evidencing such
Permitted Subordinated Indebtedness, or any Loan Party, any Affiliate of any
Loan Party, the trustee, if any, in respect of such Permitted Subordinated
Indebtedness or the holders of at least 25% in aggregate principal amount of
such Permitted Subordinated Indebtedness shall so assert;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrowers,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrowers declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and (ii)
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrowers, declare the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrowers (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Article VIII, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrowers.
 
ARTICLE IX. THE ADMINISTRATIVE AGENT
 
SECTION 9.1   Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Administrative Agent.
 


Back to Table of Contents

--------------------------------------------------------------------------------

69

SECTION 9.2   Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.
 
SECTION 9.3   Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 
SECTION 9.4   Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the Loan
Parties), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
 
SECTION 9.5   Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice
 


Back to Table of Contents

--------------------------------------------------------------------------------

70
 
 
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.


SECTION 9.6   Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
SECTION 9.7   Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements which are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section 9.7 shall survive the payment of the Loans and
all other amounts payable hereunder.
 
SECTION 9.8   Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of

Back to Table of Contents

--------------------------------------------------------------------------------

71

 
business with any Loan Party as though the Administrative Agent was not an
Administrative Agent. With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
SECTION 9.9   Successor Administrative Agents. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Parent Borrower. If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Parent Borrower shall have occurred and be
continuing) be subject to approval by the Parent Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
 
SECTION 9.10   Authorization to Release Liens. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to release any Lien
covering any Property of the Parent Borrower or any of its Subsidiaries that is
the subject of a Disposition which is permitted by this Agreement, which has
been consented to in accordance with Section 10.1 or in accordance with Section
10.13.
 
ARTICLE X. MISCELLANEOUS
 
SECTION 10.1   Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or the other Loan Documents or changing in any manner the rights of the Lenders
or of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders, or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest, fee or letter of credit commission payable hereunder or extend the
scheduled date of any payment thereof, permit the duration of any Interest
Period to be beyond six months, or increase the amount or extend the expiration
date of any Lender’s Commitment in each case without the consent of each Lender
directly affected thereby; (ii) amend, modify or waive any provision of this
Section 10.1 or reduce any percentage specified in the definition of
 

Back to Table of Contents

--------------------------------------------------------------------------------

72

Required Lenders, consent to the assignment or transfer by any Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
or release all or substantially all of the Collateral, release a significant
Subsidiary Guarantor from its obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (iii) reduce
the percentage specified in the definition of Majority Facility Lenders without
the written consent of all Lenders under each affected Facility; (iv) amend,
modify or waive any provision of Section 2.18 without the written consent of the
Majority Facility Lenders in respect of each Facility adversely affected
thereby, (v) reduce the amount of Net Cash Proceeds or Excess Cash Flow required
to be applied to prepay Loans under this Agreement without the written consent
of the Majority Facility Lenders with respect to each affected Facility, (vi)
amend, modify or waive any provision of Article IX without the written consent
of the Administrative Agent; (vii) amend, modify or waive any provision of
Sections 2.6 and 2.7, without the express written consent of the Swingline
Lender, (viii) amend, modify or waive any provision of Article III without the
written consent of the Issuing Lender or (ix) waive any condition set forth in
Section 5.1 or Section 5.2 without the written consent of the Required Lenders
and the Majority Facility Lenders with respect to the Revolving Credit Facility.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
Notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Parent Borrower, the Administrative Agent and the Revolving
Credit Lenders providing Extended Revolving Credit Commitments (as defined
below) under the Extended Revolving Credit Facility (as defined below) to permit
the extension of the Revolving Credit Facility beyond the original Revolving
Credit Termination Date (as extended, the “Extended Revolving Credit Facility”)
and the Loans thereunder (“Extended Revolving Credit Loans” and the commitments
thereunder, “Extended Revolving Credit Commitments”); provided that (a) no
Default or Event of Default has occurred and is continuing or would result from
any such extension of the Revolving Credit Termination Date, (b) the aggregate
Extended Revolving Credit Commitment shall not exceed the Total Revolving Credit
Commitments in effect immediately prior to any such extension without the
consent of the Required Lenders, (c) no Revolving Credit Lender shall have any
obligation to participate in any extension described in this paragraph unless it
agrees to do so in its sole discretion, (d) the Revolving Credit Commitments of
any nonparticipating Revolving Credit Lender shall terminate and the Revolving
Credit Loans of such Lender shall be due and payable on the original Revolving
Credit Termination Date or such other date specified by Article VIII and (e) all
other terms applicable to such Extended Revolving Credit Loans (other than terms
relating to pricing) shall be substantially identical to those applicable to the
Revolving Credit Loans.
 
SECTION 10.2   Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Parent Borrower and the
Administrative Agent, as set forth in an administrative questionnaire delivered
to the Administrative Agent in the case of the Lenders and as set forth in the
Foreign Subsidiary Borrower Joinder Agreement in case of any Foreign Subsidiary
Borrower, or to such other address as may be hereafter notified by the
respective parties hereto:
 
 
Back to Table of Contents

--------------------------------------------------------------------------------

73
 

 
The Borrower:
CONMED Corporation
525 French Road
Utica, New York 13502
   Attention:  Daniel S. Jonas, General Counsel
                       Robert D. Shallish, Jr., Chief Financial Officer
Telecopy: (315) 793-8929 / (315) 797-0321
Telephone: (315) 624-3208 / (315) 797-8375
       
The Administrative
Agent:
JPMorgan Chase Bank, N.A.
Agent Bank Services Group
1111 Fannin, Tenth Floor
Houston, Texas 77002
Attention: Michael Chau
Telecopy: (713) 750-2938
Telephone: (713) 750-7913
       
with a copy to:
JPMorgan Chase Bank, N.A.
Bridgewater Place
500 Plum Street
Syracuse, New York 13204
Attention: Frederick K. Miller
Telecopy: (315) 478-7466
Telephone: (315) 448-1425
       
and, in the case of Borrowings in any Optional Currencies, a copy to:
J.P. Morgan Europe Limited
125 London Wall
London, England
EC2Y 5AJ 
Attention: Belinda Lucas 
Telecopy: +44-20-7777-2360 
Telephone: +44-20-7777-0976 
     

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
SECTION 10.3   No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 
 
Back to Table of Contents

--------------------------------------------------------------------------------

74
 
SECTION 10.4   Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and any other extensions of credit hereunder.
 
SECTION 10.5   Payment of Expenses. The Parent Borrower agrees (a) to pay or
reimburse the Administrative Agent for all their reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Parent Borrower prior to the Closing Date (in
the case of amounts to be paid on the Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, the Administrative
Agent and their respective officers, directors, trustees, employees, affiliates,
agents and controlling persons (each, an “indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (other than for loss of profits) with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Parent Borrower, any of its Subsidiaries or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided, that the Parent Borrower
shall have no obligation hereunder to any indemnitee with respect to indemnified
liabilities to the extent such indemnified liabilities are found by a court of
competent jurisdiction to resulted from the gross negligence or willful
misconduct of such indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Parent Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. The agreements
in this Article X shall survive repayment of the Loans and all other amounts
payable hereunder.
 
SECTION 10.6   Successors and Assigns; Participations and Assignments. (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 10.6.
 

Back to Table of Contents

--------------------------------------------------------------------------------

75
 
 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section 10.6) and, to the extent expressly contemplated hereby, the
affiliates of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
 
(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; and


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Credit Commitment
to an Assignee that is a Lender with a Revolving Credit Commitment immediately
prior to giving effect to such assignment or (y) all or any portion of a Term
Loan to a Lender, an affiliate of a Lender or an Approved Fund.


(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 with respect to the Revolving Credit Loans or $1,000,000, with
respect to the Term Loans (in each case other than in the case of an assignment
of all of a Lender’s interests under this Agreement), unless each of the Parent
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Parent Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;


(B) each partial assignment shall be made as an assignment of a proportionate
part of each of the assigning Lender’s rights and obligations under this
Agreements, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of the Revolving Credit Commitments or Term Loans.


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (with only one such fee payable in connection with
the simultaneous assignments to or by two or more Approved Funds that are
administered or managed by the same entity or affiliated entities); and



Back to Table of Contents

--------------------------------------------------------------------------------

76

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws




For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga-tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.19,
2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.


(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 

 
Back to Table of Contents

--------------------------------------------------------------------------------

77
 
 
(c) (i) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Parent Borrower, the Administrative Agent, the Issuing Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section 10.6, the
Parent Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.19, 2.20 and 2.21 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6, but to no greater extent than such Lender. To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, but to no greater extent than such
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender.


(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.20 unless such Participant complies with
Section 2.20(d).


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.


(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.


SECTION 10.7   Adjustments; Set-off. (a)   Except to the extent that this
Agreement provides for payments to be allocated to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of its Loans or the Reimbursement Obligations
owing to it, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans or the Reimbursement
Obligations owing to such other Lender, or interest thereon, such Benefitted
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loan and/or of the Reimbursement
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter
 
 
Back to Table of Contents

--------------------------------------------------------------------------------

78
 
 recovered from such Benefitted Lender, such purchase shall be rescinded, and
the purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
(b)   In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrowers, any
such notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Parent Borrower. Each Lender agrees promptly to
notify the respective Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
SECTION 10.8   Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.
 
SECTION 10.9   Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 10.10   Integration. This Agreement and the other Loan Documents
represent the agreement of the Borrowers, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
 
SECTION 10.11   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 10.12   Submission To Jurisdiction; Waivers. Each Borrower hereby
irrevocably and unconditionally:
 
(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or

Back to Table of Contents

--------------------------------------------------------------------------------

79
 
 
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.
 
SECTION 10.13   Acknowledgements. Each Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
 
SECTION 10.14   WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
SECTION 10.15   USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act.
 
SECTION 10.16   Confidentiality. The Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (i) to the
Administrative Agent, any other Lender or any affiliate of any Lender in each
case which is bound by this Section 10.15, (ii) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee which agrees to comply with the
provisions of this Section 10.15, (iii) to the employees, directors, agents,
attorneys, accountants and other professional advisors of such Lender or its
affiliates, (iv) upon the request or demand of any Governmental Authority having
jurisdiction over the Administrative Agent or such

Back to Table of Contents

--------------------------------------------------------------------------------

80
 
 
 
 Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(vi) if required to do so under applicable law in connection with any litigation
or similar proceeding or in litigation to enforce this Agreement, (vii) which
has been publicly disclosed other than in breach of this Section 10.15, (viii)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (ix) in connection with the exercise of
any remedy hereunder or under any other Loan Document; provided that, if
reasonably requested by the Parent Borrower, the Administrative Agent and the
Lenders shall make commercially reasonable efforts to determine, and inform the
Parent Borrower of, the Persons who received such non-public information
designated as confidential.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Parent
Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Parent Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Parent Borrower and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.
 
SECTION 10.17   Releases. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
action requested by the Parent Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
 
(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and the Parent Borrower or Subsidiary thereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Parent
Borrower and Subsidiaries. At the request and sole expense of any Borrower or
Subsidiary following any such termination, the Administrative Agent shall
deliver to the Parent Borrower or Subsidiary any Collateral held by the
Administrative Agent thereunder, and execute and deliver to the Parent Borrower
or Subsidiary such documents as the Parent Borrower or Subsidiary shall
reasonably request to evidence such termination.
 
SECTION 10.18   Delivery of Addenda. Each existing Lender shall consent to the
amendment and restatement of the Previous Credit Agreement effected hereby, and
each initial Lender shall become a party to this Agreement, by delivering to the
Administrative Agent an Addendum duly executed by such Lender.
 
 
 

Back to Table of Contents

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
CONMED CORPORATION
         
By: /s/ Luke A. Pomilio
Name: Luke A. Pomilio
Title: Vice President - Corporate Controller


Back to Table of Contents

--------------------------------------------------------------------------------






     
JPMORGAN CHASE BANK, N.A. as
Administrative Agent and as a Lender
         
By: /s/ Frederick Miller
Name: Frederick Miller
Title: Vice President

 
 
 
 
 
 
Back to Table of Contents
